Exhibit 10.58

THE HOME DEPOT SERVICE PROVIDER AGREEMENT – FACE PAGE

Check all boxes that apply:

 

x   x      x    x   

¨

      Measure   Market/Sell      Furnish    Install    Furnish and Deliver Only
   App. No. (The Home Depot Use Only)

 

 

U. S. Remodelers, Inc.

   Delaware

Service Provider’s Full Business Name

   Service Provider’s State of Incorporation

      

405 State Highway 121 Bypass, Building A, Suite 250

     

Service Provider’s Primary Business Address

    

 

Lewisville

  TX    75067

City

  State    Zip

 

214 – 488 – 6300

   972 – 459 – 4800    214 – 587 – 1644

Service Provider’s Primary Tel. No.

   Service Provider’s Primary Fax No.    Service Provider’s Primary Mobile No.  
         

mgross@ushomesystems.com

          

Service Provider’s E-mail Address

This Service Provider Agreement is effective as of May 1, 2006 (the “Effective
Date”).

This SPA includes the following attachments as indicated below and, in addition,
any attachments as indicated by the initials (in the left-hand block under the
heading “SP” for Service Provider; in the right-hand block under the heading
“THD” for The Home Depot) of the Parties’ authorized representatives:

 

Required Attachments   Optional Annexes   Service Provider Reference Guide     
SP     THD         All SPAs

Attachment 1:

Program Specifics

           

Annex 1:

Exclusivity***

  (The Service Provider Reference Guide
may be organized into one or more
volumes.)

Attachment 2:

[RESERVED]

           

Annex 2:

Furnishing Merchandise

   

Attachment 3:

Term and Termination*

           

Annex 3:

Sales and Marketing

   

Attachment 4:

Notices

           

Annex 4:

Intellectual Property Agreement**

   

Attachment 5:

Performance Bonds

           

Annex 5:

Delivery Services

   

Attachment 6:

Service Level Agreement**

           

Annex 6:

Franchisors

   

Attachment 7:

Computer Access Agreement**

           

Annex 7:

Co-Signers***

   

Attachment 8:

Form for Amending SPA

         

*Completion of any portion of Attachment 3 requires additional signatures and
The Home Depot Legal Department’s review and written approval. **Attachments 6
and 7 and Annex 4 are supplemental contractual agreements that must be
separately executed by the Parties. ***Completion of Annexes 1 and 7 requires
additional signatures and The Home Depot Legal Department’s review and written
approval.

[Signature Page Follows]

 

Home Depot Service Provider Agreement – Face/Signature Pages

Ver. 2005-1/Mod. 030105



--------------------------------------------------------------------------------

THE HOME DEPOT SERVICE PROVIDER AGREEMENT – SIGNATURE PAGE

By the signatures of their authorized representatives below, this Service
Provider Agreement and all annexes, exhibits, and other addenda/attachments
hereto (collectively, the “SPA”) is made and entered into, effective as of the
Effective Date indicated on the Face Page of this SPA between Home Depot U.S.A.,
Inc. (“The Home Depot”)1 and the Service Provider identified above (“Service
Provider”). The Parties2 acknowledge that they have read and understand this SPA
in its entirety and represent and warrant that they will abide by all of its
requirements.

This SPA may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

By:   X /s/ Murray H. Gross     By:   X /s/ Samuel Aguillano (Service Provider’s
Authorized Representative)     (The Home Depot’s Authorized Representative)
Print Name:          Print Name:      Title:   President     Title:   President
- HD Service Date:   May 10, 2006     Date:   May 9, 2006

For purposes of this Agreement, certain of Service Provider’s Principals3 or
other natural persons or business entities may be requested by The Home Depot to
be deemed to be Principals of, and act as “Co-Signers” with, Service Provider
pursuant to Section 2.15 and Annex 7 of this SPA.

 

--------------------------------------------------------------------------------

1 The term “The Home Depot” as used herein encompasses both Home Depot U.S.A.,
Inc., and such retail divisions of Home Depot U.S.A., Inc. as are specified in
Attachment 1. The Home Depot® and EXPO Design Center® stores are examples of
such retail divisions of Home Depot U.S.A., Inc. that, although not separately
incorporated, may be separately licensed and/or subject to independent
regulation under the applicable licensing laws and regulations of certain states
including, but not necessarily limited to, California and Florida. With one
exception, namely, The Home Depot Special Services, Inc. with respect to certain
services in certain states if specified in Schedule 1, the term “Home Depot” as
used herein does not encompass any separately incorporated parent, affiliate, or
subsidiary of Home Depot U.S.A., Inc.

2 The Home Depot and Service Provider, and any other party or parties to this
SPA, shall sometimes be referred to collectively as the “Parties,” and, when one
of the Parties is referred to individually, as a “Party”.

3 The term “Principals” as used herein means all owners, officers, shareholders,
partners, or members (whether or not natural persons) of Service Provider, as
the case may be, and also includes any Co-Signer with Service Provider under
this SPA.

 

Home Depot Service Provider Agreement – Face/Signature Pages

Ver. 2005-1/Mod. 030105



--------------------------------------------------------------------------------

The Home Depot Service Provider Agreement – General Terms and Conditions

 

1 Introduction; Key Definitions

 

1.1 This is a master agreement under which The Home Depot shall, in the course
of entering into separate contractual arrangements with The Home Depot retail
customers (“Customers”)1, utilize Service Provider from time to time as an
independent contractor to provide products, materials, and services
(collectively, “Services”) as further set forth herein.

 

1.2 The utilization of Service Provider by The Home Depot with respect to any
particular contractual arrangement with a Customer shall be referred to herein
as an “Assignment.” The necessary particulars of each Assignment shall be
communicated to Service Provider in the form of a document that shall be
interchangeably referred to herein as a “Service Order” or “Purchase Order.” A
“Service Order Change” or “Purchase Order Change” is a document prepared by The
Home Depot and signed by Service Provider stating the Parties’ agreement as to
any change(s) to a Service Order. Any modification of a Service Order must be
authorized by a Service Order Change. No adjustments, including, without
limitation, adjustments to compensation due Service Provider, shall be made for
any variances from a Service Order that have not been requested or otherwise
agreed to by The Home Depot pursuant to a Service Order Change. Service Orders
and Service Order Changes may be electronically transmitted.

 

1.3 The entire package of Merchandise (as such term may be further defined in
any Annex 2 to this SPA), products, and services, inclusive of all associated
installation and other related services performed by Service Provider, as sold
to the Customer at retail by The Home Depot or by an authorized representative
of The Home Depot on The Home Depot’s behalf, shall be referred herein as an
“Installation.”

 

1.4 Relationship of the Parties. Service Provider’s relationship to The Home
Depot and its affiliated companies shall be that of an INDEPENDENT CONTRACTOR
under this SPA. In no event shall The Home Depot and its affiliated companies be
considered a joint employer of Service Provider’s Principals, employees, agents,
or subcontractors. Service Provider acknowledges that it has sole responsibility
to hire, terminate, supervise and dictate the daily work of its Principals,
employees, agents, or subcontractors and is solely responsible for the payment
of wages, salaries and benefits to its employees. In no event shall Service
Provider or any of its Principals, employees, agents, or subcontractors be
considered under this SPA or

--------------------------------------------------------------------------------

1 Such contractual arrangements between The Home Depot and its Customers shall
sometimes be referred to collectively as “Customer Contracts,” and, when a
Customer Contract is referred to individually, as a/the “Customer Contract.”

 

otherwise as having an employee status or any entitlement to participate in any
plans, arrangements, or distributions by The Home Depot or its affiliated
companies pertaining to, or in connection with, any pension, stock, bonus, or
similar benefits for The Home Depot employees.

 

1.5 Capitalized Terms. Capitalized terms used in any annex, exhibit, or
attachment/addendum to this SPA shall have the meanings ascribed to such terms
in this SPA unless otherwise stated in such attachment.

 

2 Attachments to this SPA

 

2.1 Attachment 1: Program Specifics. The attachment referenced herein as
“Attachment 1” shall be subdivided as follows2:

 

  (a) Attachment 1-A shall generally describe the Services;

 

  (b) Attachment 1-B shall specify The Home Depot stores, markets, and/or zones
(“Markets”) assigned to Service Provider under this SPA; and

 

  (c) Attachment 1-C shall specify Service Provider’s obligations with respect
to the provision of product and workmanship warranties to The Home Depot and/or
Customers as applicable.

 

2.2 Attachment 2: [RESERVED]

 

2.3 Attachment 3: Term and Termination. This SPA shall continue in effect for
one (1) year following the Effective Date (“Initial Term”) and, following the
Initial Term, shall remain in effect unless and until terminated as further
provided herein or as otherwise set forth in the attachment referenced herein as
“Attachment 3.”

 

2.4 Attachment 4: Notices. All notices under this SPA shall be delivered in the
form and manner, and to the contacts, specified in the attachment referenced
herein as “Attachment 4.”

 

2.5 Attachment 5: Performance Bonds. If required by The Home Depot, or as
otherwise mutually agreed by the Parties, Service Provider shall furnish,
through a surety agreeable to The Home Depot as obligee, a surety bond or bonds
as specified in the attachment referenced herein as “Attachment 5.” The purpose
of such bond(s) shall be to secure faithful performance of Service Provider’s
obligations under this SPA, including, without limitation, Service Provider’s
related payment obligations to third parties including, without limitation,
Service Provider’s subcontractors and suppliers/materialmen, that may have lien
rights with respect to Customers.

--------------------------------------------------------------------------------

2 The Home Depot’s Standard “Exhibit A” detailing Program specifics such as
products, services, markets, pricing, compensation due Service Provider and
related information may be attached to, or utilized in conjunction with,
Attachment 1.


 

Home Depot Service Provider Agreement – General Terms and Conditions

Ver. 2005-1/Mod. 030105

Page 1 of 12



--------------------------------------------------------------------------------

The Home Depot Service Provider Agreement – General Terms and Conditions

 

2.6 Attachment 6: Service Level Agreement. Service Provider shall perform all of
its obligations under this SPA in accordance with such standards, metrics, time
frames, and other service level requirements (collectively, “Service Level
Agreement”) as are set forth in the attachment referenced herein as “Attachment
6,” which attachment must be executed separately from this SPA.

 

2.7 Attachment 7: Computer Access Agreement. Selected Service Providers may, at
The Home Depot’s sole discretion, be provided with electronic access to certain
The Home Depot information systems as defined in, and pursuant to, the terms and
conditions of the attachment referenced herein as “Attachment 7,” which
attachment must be executed separately from this SPA.

 

2.8 Attachment 8: Form for Amending SPA. Amendments of the SPA shall, except as
otherwise provided in Section 3 of this SPA, require the completion and
execution, by all Parties, of a copy (a photocopy is acceptable) of the
attachment referenced herein as “Attachment 8.”

 

2.9 Annex 1: Exclusivity. Except as otherwise set forth in the attachment
referenced herein as “Annex 1,” The Home Depot has no obligation to utilize
Service Provider under this SPA and may use other providers to perform the same
or similar services as those that may be performed by Service Provider under
this SPA. Likewise, except as otherwise set forth in Annex 1, Service Provider
may perform like services for others. Provided, however, that the performance of
such services shall not materially impair Service Provider’s ability to fulfill
its obligations under this SPA, cause Service Provider to breach this SPA, or
result in an Event of Default as such term is defined in Section 11 of this SPA.

 

2.10 Annex 2: Furnishing Merchandise. If Service Providers will be responsible
for sourcing, furnishing, manufacturing, and/or fabricating merchandise to be
installed under this SPA, Service Provider shall be further subject to the terms
and conditions of the attachment referenced herein as “Annex 2.”

 

2.11 Annex 3: Sales and Marketing. If Service Provider will be involved in
co-marketing activities with The Home Depot and/or in the sale of Installations
to Customers, Service Provider shall be further subject to the terms and
conditions of the attachment referenced herein as “Annex 3.”

 

2.12 Annex 4: Intellectual Property Agreement. Use of the Parties’ respective
trademarks, copyrights, patents, or other intellectual property including, by
way of example, business logos, shall be governed by the provisions of the
attachment referenced herein as “Annex 4,” which attachment must be executed
separately from this SPA. Except as

 

otherwise specified in Annex 4, Service Provider shall have no license or other
right to use any intellectual property of The Home Depot, Homer TLC, Inc., or
any parent, subsidiary or affiliate of The Home Depot or Homer TLC, Inc. Nor
shall Service Provider utilize any forms, advertising or marketing materials
(including, without limitation, any “leave-behind” materials), or any other
Customer-facing materials except as specified in Annex 4. The Home Depot shall
have no license or other right to use any intellectual property of Service
Provider except as also specified in Annex 4.

 

2.13 Annex 5: Delivery Services. Additional provisions applicable if Service
Provider will be providing Services on a direct-to-Customer “furnish and deliver
only” basis and will not be involved in installation activities under this SPA
(except on a limited, incidental basis as specified in Attachment 1 and further
consistent with applicable state and local contractor licensing requirements and
building codes) are contained in the attachment referenced herein as “Annex 5.”

 

2.14 Annex 6: Franchisors. Additional provisions applicable if Service Provider
is a franchisor are contained in the attachment referenced herein as “Annex 6.”

 

2.15 Annex 7: Co-Signers. Additional provisions applicable if any person or
entity has been requested by The Home Depot to be deemed a Principal of, and act
as a Co-Signer with, Service Provider are contained in the attachment referenced
herein as “Annex 7.”

 

2.16 Service Provider Reference Guide. Service Provider shall follow all of the
operational guidelines contained in the attachment(s) referenced herein as the
Service Provider Reference Guide (“SPRG”) that have been made a part of this
SPA. The SPRG may be divided into one or more components or volumes. All Service
Providers shall be subject to certain provisions of the SPRG. Service Providers
responsible for sourcing, furnishing, manufacturing, and/or fabricating
merchandise to be installed under this SPA are in particular required to follow
the guidelines of the SPRG specific to those activities. Service Providers that
are involved in co-marketing activities with The Home Depot and/or the sale of
Installations to Customers on The Home Depot’s behalf are further required to
follow the guidelines of the SPRG specific to those activities. All or a portion
of the SPRG may, at The Home Depot’s sole discretion, be made accessible to
Service Provider electronically in lieu of being physically attached to this
SPA.

 

3 Changes to Attachments; Amendment of SPA

 

3.1 Attachments 1-A, 1-B, 4, 5, 8; “Exhibit A”. Notwithstanding any other
provision of this SPA to


 

Home Depot Service Provider Agreement – General Terms and Conditions

Ver. 2005-1/Mod. 030105

Page 2 of 12



--------------------------------------------------------------------------------

The Home Depot Service Provider Agreement – General Terms and Conditions

 

the contrary, mutually agreed upon changes to the form and/or content of
Attachments 1-A and 1-B, any “Exhibit A” provided to Service Provider consistent
with the requirements of Attachment 1-A, Attachment 4, Attachment 5, and, as to
form only, Attachment 8, shall be deemed effective ten (10) business days
following Service Provider’s receipt of a copy of the modified attachment from
The Home Depot with the exception of changes to any “Exhibit A,” which shall be
deemed effective ten (10) business days following Service Provider’s receipt. In
lieu of providing Service Provider with a physical copy, The Home Depot may
provide an electronic copy accessible to Service Provider. At Home Depot’s sole
discretion, Service Provider may, subject to the provisions of Attachment 8 and
other applicable provisions of this SPA, be granted the ability to update
Service Provider’s contact information electronically.

 

3.2 SPRG. Service Provider acknowledges that The Home Depot may revise the
contents of the SPRG from time to time as reasonably deemed necessary by The
Home Depot. Notwithstanding any other provision herein to the contrary, any such
revision shall be deemed effective thirty (30) calendar days following Service
Provider’s receipt of notice of such changes from The Home Depot pursuant to the
notice requirements of Attachment 4.

 

3.3 SPA. This SPA, including all attachments thereto, may only be amended,
modified, or supplemented consistent with the applicable procedures set forth
herein.

 

4 Representations and Warranties

 

4.1 The Home Depot represents and warrants to Service Provider that:

 

  (a) The Home Depot is a corporation duly incorporated, validly existing, and
in good standing under the laws of the State of Delaware; and

 

  (b) the execution, delivery, and performance of this SPA by The Home Depot has
been duly authorized by all necessary corporate action on the part of The Home
Depot.

 

4.2 Service Provider represents and warrants to The Home Depot that:

 

  (a) Service Provider is a validly existing business entity in good standing
under the laws of the state identified on the Face Page of this SPA;

 

  (b) the execution, delivery, and performance of this SPA by Service Provider
and any Co-Signer has been duly authorized by all necessary corporate action on
the part of Service Provider;

 

  (c) Service Provider is duly licensed, authorized, and/or qualified to do
business, and is in good standing in, each jurisdiction

 

in which a license, authorization, or qualification is required for the
transaction of business in fulfillment of Service Provider’s obligations under
this SPA;

 

  (d) there is no outstanding litigation, arbitration, claim, or other dispute
to which Service Provider, any Principal of Service Provider, or any Co-Signer
is a party that if decided unfavorably to it, would reasonably be expected to
have a material adverse effect on the ability of any Party to fulfill its
obligations under this SPA;

 

  (e) neither Service Provider nor any Principal of Service Provider or any
Co-Signer is a party to any contract, agreement, mortgage, note, deed, lease or
similar understanding with any third party that would have a material adverse
effect on the ability of either Party to fulfill its obligations under this SPA;
and

 

  (f) to Service Provider’s knowledge, no non-public fact or circumstance exists
that would have, or potentially could result in, a material adverse effect on
Service Provider’s public image or the public’s perception of any of Service
Provider’s brands or marks that may be utilized under this SPA.

 

5 Confidentiality; Publicity

 

5.1 Definitions. “Confidential Information” as the term is referenced herein
shall mean all information and documentation of the Parties or their affiliates,
respectively, whether disclosed to or accessed by the Parties or their
affiliates in connection with this SPA, that is:

 

  (a) identified in writing as “CONFIDENTIAL” or ‘PROPRIETARY” at the time of
disclosure or within ten (10) business days following disclosure if previously
disclosed orally as confidential; or

 

  (b) would ordinarily be treated by the disclosing Party as confidential or
proprietary, including:

 

  (i) the terms and conditions of this SPA;

 

  (ii) analyses, reports, and compilations of data prepared in fulfillment of
the Parties obligations under this SPA;

 

  (iii) the Parties’ strategic business, financial, operating, sales, and
marketing plans;

 

  (iv) the Parties’ accounting methods and cost structures, compensation
structures, and pricing structures;

 

  (v) The Home Depot’s contractual arrangements with Customers such Customers’
confidential, proprietary, financial, identifying, or personal information;


 

Home Depot Service Provider Agreement – General Terms and Conditions

Ver. 2005-1/Mod. 030105

Page 3 of 12



--------------------------------------------------------------------------------

The Home Depot Service Provider Agreement – General Terms and Conditions

 

  (vi) computer software and information technology (including, for example,
data, databases, user IDs, and passwords) provided for access to a Party’s
internal systems;

 

  (vii) trade secrets, trade dress, ideas, inventions, designs, developments,
devices, methods, processes and systems (whether or not patentable or
copyrighted and whether or not reduced to practice or fixed in a tangible
medium); and/or

 

  (vii) any information that a reasonable person would believe to be the
confidential information of the other Party.

 

5.2 Notwithstanding the foregoing, the term “Confidential Information” shall,
except as otherwise provided by applicable law, not include information that:

 

  (a) is independently developed by the recipient, as demonstrated by the
recipient’s written records, without violating the disclosing Party’s
proprietary rights;

 

  (b) is or becomes publicly known (other than through unauthorized disclosure);
and/or

 

  (c) is already known by the recipient at the time of disclosure, as
demonstrated by the recipient’s written records, and the recipient has no
obligation of confidentiality other than pursuant to this SPA or any
confidentiality agreements between The Home Depot and Service Provider entered
into before the Effective Date of this SPA.

 

5.3 General Obligations. All Confidential Information relating to, or obtained
from, the Parties or their respective affiliates shall be held in confidence by
the recipient to the same extent and in the same manner as the recipient
protects its own confidential information. No Party shall disclose, publish,
release, transfer, or otherwise make available Confidential Information of
another Party without the other Party’s consent.

 

 

5.4 Permitted Disclosure. A Party shall be permitted to disclose relevant
aspects of another Party or Parties’ Confidential Information to its respective
Principals, directors, employees, agents, subcontractors, and professional
advisors. Provided, however, that such disclosure shall be limited to the extent
necessary to the fulfillment of the disclosing Party’s obligations under this
SPA or is not otherwise restricted under this SPA or any other agreement
between/among the Parties. The recipient shall in any event take all reasonable
measures to ensure against the further disclosure of such Confidential
Information in contravention of the provisions of this SPA.

 

5.5 Service Provider shall, upon The Home Depot’s request, require its
Principals, directors, officers, employees, agents, and/or subcontractors, and
any Co-Signer, to execute written nondisclosure agreements, in a form approved
by The Home Depot, covering the receipt and use of Confidential Information.

 

5.6 Unauthorized Use. Without limiting their respective rights with respect to
any breach of this Section 5, the Parties shall:

 

  (a) within ten (10) business days, notify the subject Party of any
unauthorized attempt to obtain the other Party’s Confidential Information by any
person or entity that may become known to such Party;

 

  (b) assist the subject Party in investigating or preventing the recurrence of
any unauthorized possession, use or knowledge, or attempt thereof, of
Confidential Information;

 

  (c) cooperate with the subject Party in any litigation and investigation
against third parties deemed necessary by the subject Party to protect its
proprietary rights; and

 

  (d) make commercially reasonable efforts to prevent a recurrence of any such
unauthorized possession, use or knowledge, or attempt thereof, of Confidential
Information.

 

5.7 The Parties’ obligations under this Section 5 shall not restrict any
disclosure pursuant to any law or regulation, order of any court with competent
jurisdiction, or pursuant to the issuance of a valid subpoena by a governmental
authority. Provided, however, that the Party making the disclosure shall, if
possible and permissible under applicable law, promptly provide advance written
notice to the other Party of such disclosure. If the provision of such advance
written notice is not possible, and if permissible under applicable law, the
Disclosing Party shall notify the other Party of the subject disclosure within
five (5) business days of the date of the disclosure.

 

5.8 Publicity. No Party shall issue, or otherwise disclose (in whole or in part)
the contents or substance of, any press or other media release concerning this
SPA or the Parties’ activities under this SPA without first obtaining the
express prior written consent of all other Parties. Any such consent must be
obtained at least 30 (thirty) calendar days prior to the intended date of the
release or communication. In particular, Service Provider shall immediately
inform The Home Depot if Service Provider believes that the issuance of any
press or other media release is required by operation of applicable law.


 

Home Depot Service Provider Agreement – General Terms and Conditions

Ver. 2005-1/Mod. 030105

Page 4 of 12



--------------------------------------------------------------------------------

The Home Depot Service Provider Agreement – General Terms and Conditions

 

5.9 The Parties shall bear their respective costs and expenses incurred as a
result of compliance with this Section 5.

 

5.10 This Section 5 shall survive the termination or expiration of this SPA.

 

6 General Obligations of Service Provider

 

6.1 Safety. Service Provider shall act at all times with the safety of The Home
Depot’s Customers or prospective Customers and Service Provider’s employees,
agents, and subcontractors foremost in mind and shall follow all applicable
safety guidelines conforming to:

 

  (a) those required or recommended by federal, state, and local governmental or
quasi-governmental authorities with jurisdiction over the activities of Service
Provider under this SPA, including, without limitation, all applicable
guidelines and regulations issued by the federal Occupational Safety and Health
Administration; and

 

  (b) the requirements of this SPA.

 

6.2 Provision of Services. Service Provider shall, at a minimum, provide all
Services, fulfill all Service Orders, and complete all Assignments in a timely,
workmanlike, and professional manner in accordance with the applicable
manufacturer’s warranty or warranties and applicable law including, without
limitation, business and professional licensing requirements, building and
zoning codes, and state-specific “Call Before You Dig” or similar requirements
concerning underground utility lines. Service Provider, at no additional expense
to The Home Depot, shall, consistent with the requirements of Annex 4, all
volumes of the SPRG, and other applicable provisions of this SPA, provide
Service Provider’s employees, agents, and subcontractors who will be present at
Customers’ service addresses with photo identification and uniforms bearing
Service Provider’s marks and such other marks as may be designated by The Home
Depot. All such employees, agents, and subcontractors of Service Provider shall
maintain a clean, professional appearance, and, except as otherwise permitted by
law, facial hair must be kept neatly trimmed. No excessive jewelry shall be
permitted; no jewelry may be worn on any part of the face. Except as otherwise
permitted or required by law, no head covers are permitted other than hats
bearing both the Service Provider’s name and/or such other name(s) as The Home
Depot may specify.

 

6.3 Liens; Security Interests. To the extent permissible under applicable Law,
Service Provider shall be prohibited from placing a lien on, or taking any other
security interest in, The Home Depot’s property or any property of a Customer.

 

6.4 Use of Minors Prohibited. Service Provider shall be prohibited from
employing or utilizing minors at a Customer’s service address or in a The Home
Depot store.

 

6.5 Tariffs. The Parties agree that no tariffs, either those that may be
maintained by Service Provider or by any carrier working on behalf of Service
Provider, shall apply to any transportation services provided under this SPA,
except as may be specifically agreed to or acknowledged by The Home Depot in
writing. To the extent of any inconsistency between said tariffs and the terms
of the SPA the applicable terms of this SPA shall take precedence. The terms of
the SPA shall also take precedence over the terms of any bills of lading or any
other shipping documents that may be issued by Service Provider to The Home
Depot in connection with any transportation service provided by Service Provider
under this SPA.

 

6.6 Permits. Service Provider shall obtain all required building/construction
permits to the extent Service Provider is authorized to do so under applicable
law. Under no circumstances, unless permissible under applicable law and
requested to do so in writing by The Home Depot, shall Service Provider request
or require Customers to obtain permits. Service Provider shall maintain
auditable records documenting its compliance with the requirements of this
Section 6.6.

 

6.7 Insurance. Service Provider shall at all times comply with such insurance
requirements as are specified by The Home Depot.

 

6.8 Taxes. Service Provider shall be solely responsible for knowing the tax
consequences of fulfilling its obligations to The Home Depot under this SPA;
Service Provider acknowledges that The Home Depot cannot advise Service Provider
as to Service Provider’s tax obligations under this SPA. Service Provider shall
pay, accrue, and/or remit all sales, use, ad valorem, franchise, income,
license, occupation, and any other taxes or imposts of every nature or
description whatsoever, presently or hereinafter imposed by applicable law upon
the operation of Service Provider’s business in relation to Service Provider’s
fulfillment of its obligations to The Home Depot under this SPA. Service
Provider shall file all reports, make all returns, and secure all licenses and
permits with respect to such taxes or imposts. The Home Depot will issue a
resale certificate to Service Provider only if Service Provider is authorized to
request such a certificate under applicable law. Additionally, the products or
materials purchased under this SPA by Service Provider from The Home Depot for
installation by Service Provider do not qualify under applicable law as a real
property improvement or are


 

Home Depot Service Provider Agreement – General Terms and Conditions

Ver. 2005-1/Mod. 030105

Page 5 of 12



--------------------------------------------------------------------------------

The Home Depot Service Provider Agreement – General Terms and Conditions

 

otherwise taxable to the property owner under applicable law.3

 

6.9 Property Losses. Service Provider shall be solely responsible for the care
of, and for all losses that may occur with respect to, Merchandise, monies,
funds, negotiable instruments (for example, checks), valuables, or other
property of The Home Depot or any Customer while in the custody or control of
Service Provider or any Principal, employee, agent, or subcontractor of Service
Provider.

 

6.10 Equipment. Service Provider shall, at Service Provider’s sole expense,
provide all transportation capacity and provide and maintain all equipment,
supplies, tools, uniforms, up-to-date maps/directional aids, and other sundries
(collectively, “Equipment”), necessary to fulfill its obligations under this
SPA. Service Provider shall keep Equipment in good repair and safe operating
condition, maintain Equipment according to the manufacturers’ recommendations,
and only utilize Equipment fit for its intended purpose. Service Provider shall
make commercially reasonable efforts to utilize UL-listed Equipment if fit for
its intended purpose.

 

6.11 Vehicular Equipment. In particular, Service Provider’s vehicular Equipment
shall be maintained consistent with the requirements of the Federal Motor
Service Provider Safety Regulations (“FMSPSR”) at all times. Any vehicular
Equipment used by Service Provider exclusively in fulfillment of its obligations
under this SPA shall conform to The Home Depot’s vehicular specifications,
including, without limitation, The Home Depot’s painting and lettering
specifications consistent with the requirements of Annex 4. Service Provider
shall obtain the written approval of The Home Depot’s President of the Services
Division as well as the written approval of the President of Homer TLC, Inc.,
prior to purchasing any motor vehicles for any such exclusive use.

 

6.12 Forms. Service Provider shall be responsible for ordering and stocking, at
its sole expense, sufficient quantities of the following Customer Contract forms
as specified by The Home Depot: Change Order forms; Lien Releases; and forms
evidencing the Customer’s approval of completed Installations. Service Provider
may have additional responsibilities regarding the Customer Contract form and
associated forms as set forth in Attachment 1 and/or Annex 3 to this SPA.

 

6.13 Diversion of Customers. Service Provider shall not knowingly utilize
Confidential Information, information about Customers obtained as a result of
Service Provider’s activities under this SPA, or

--------------------------------------------------------------------------------

3 Home Depot shall collect all retail sales taxes, if and when applicable, from
Customers and shall remit such taxes to, and file all required reports with, the
appropriate governmental authorities.

 

any other information obtained in consequence of Service Provider’s fulfillment
of its obligations under this SPA, for the purpose of soliciting, directly or
through others, any business from a Customer or prospective Customer. Nor shall
Service Provider use such information for the purpose of providing products
and/or services that are the same as, similar to, or competitive with,
Installations or other products and services that are sold or provided by The
Home Depot.

 

6.14 The purpose of Section 6.13 of this SPA includes, for example, and without
limitation, prohibiting Service Provider from being introduced to a Customer in
connection with Service Provider’s provision of Services under this SPA and
attempting to divert business from The Home Depot through a “side deal” or other
arrangement that frustrates the purpose of this SPA. Service Provider
acknowledges and agrees that the restrictions contained in Sections 6.13 of this
SPA and this 6.14 are fair, reasonable, and necessary to protect The Home
Depot’s legitimate business interests.

 

6.15 Promotions. From time to time, The Home Depot may desire to implement
storewide or targeted promotions or purchase incentives applicable to
Installations. Such promotions may apply nationally, regionally, or only with
respect to particular The Home Depot stores. Prior to implementation of such
promotions, the Parties shall meet in a timely manner, discuss the proposal in
good faith, and make best efforts to reach agreement on their respective
responsibilities and any adjustments required with respect to the pricing of
Installations or compensation due Service Provider under the SPA.

 

7 Employees, Agents, and Subcontractors of Service Provider

 

7.1 Service Provider shall obtain a written agreement from each of its employees
utilized in fulfillment of Service Provider’s obligations under this SPA
establishing no right of such employee to participate in any plans,
arrangements, or distributions by The Home Depot or its affiliated companies.
Such plans, arrangements, or distributions include, without limitation, those
pertaining to, or connected with, any pension, stock, bonus, or similar benefits
for The Home Depot employees.

 

7.2 Service Provider shall be exclusively liable for all tax withholding,
deposit, and reporting requirements under federal and/or state income, social
security, FICA, old age benefit, Medicare, unemployment insurance, or worker’s
compensation acts with respect to compensation received from The Home Depot
under this SPA. Service Provider represents and warrants that it will comply, at
its expense, with the Fair Labor Standards Act, all applicable worker’s
compensation, benefits, employment laws and all


 

Home Depot Service Provider Agreement – General Terms and Conditions

Ver. 2005-1/Mod. 030105

Page 6 of 12



--------------------------------------------------------------------------------

The Home Depot Service Provider Agreement – General Terms and Conditions

 

other laws applicable to its Principals, employees, agents, and subcontractors.

 

7.3 Compliance with the Immigration Reform and Control Act. Service Provider
shall be solely responsible for ensuring that all of its personnel utilized in
fulfillment of its obligations under this SPA are in compliance with the
Immigration Reform and Control Act of 1986 (“IRCA”) and will perform employment
eligibility verifications and maintain I-9 forms for its Principals and
employees utilized in fulfillment of its obligations under this SPA. In
particular, Service Provider shall comply fully with the record-keeping
requirements of IRCA, and certify its compliance to The Home Depot upon request.
Service Provider shall only utilize workers for whom Service Provider has
confirmed legal eligibility to perform services as employees in the United
States and for whom all required record keeping under IRCA has been performed
and maintained.

 

7.4 The Home Depot is not responsible for sponsorship of any workers utilized in
fulfillment of Service Provider’s obligations under this SPA.

 

7.5 Reimbursement. Should The Home Depot be required by law or regulation, or
the action of any governmental authority, to pay any sum of money by way of
levy, tax, interest, penalty, or otherwise, to any employee, agent, or
subcontractor of Service Provider utilized by Service Provider in fulfillment of
its obligations under this SPA, Service Provider shall reimburse The Home Depot
for such payment within thirty (30) calendar days of The Home Depot’s request.
Alternatively, Service Provider authorizes The Home Depot to deduct such amount
from any sums then due or that thereafter become due Service Provider from The
Home Depot.

 

7.6 Labor Disputes. Service Provider agrees to immediately notify The Home Depot
in writing of any threatened, impending, or actual labor dispute involving
Service Provider or its Principals, employees, agents, or subcontractors that
may interfere with Service Provider’s ability to fulfill its obligations under
this SPA.

 

7.7 Insurance and Licensing. Service Provider shall ensure that any agent or
subcontractor of Service Provider is fully licensed as required by law with
respect to all activities undertaken by such agent or subcontractor in
fulfillment of Service Provider’s obligations under this SPA and, furthermore,
shall ensure that any such agent or subcontractor is at all pertinent times
insured consistent with The Home Depot’s requirements.

 

8 Background Investigations

 

8.1 Subject to the requirements and/or limitations of applicable law, Service
Provider and its Principals, employees, agents, and subcontractors who will be
utilized in fulfilling Service Provider’s obligations under this SPA must pass
initial and subsequent

 

background investigations pursuant to The Home Depot’s standards and conducted
by a third-party agency or agencies selected by The Home Depot. Such background
investigation shall include a “consumer report” from such agency or agencies,
which report may contain information about creditworthiness, credit standing,
credit capacity, character, police and criminal records, general reputation,
personal characteristics, and mode of living, whichever are applicable. Service
Provider shall be solely responsible for the costs of such background
investigations. Additional background investigations shall ordinarily be
conducted every other year from the date of the initial background
investigation.

 

8.2 Subject to the requirements and/or limitations of applicable law, Service
Provider and/or Service Provider’s Principals, employees, agents, and
subcontractors utilized in fulfillment of Service Provider’s obligations under
this SPA may, from time to time and at The Home Depot’s sole discretion, be
required by The Home Depot to undergo additional background investigations.

 

8.3 The Home Depot shall have no obligation to permit the subject of a consumer
report to access or review the report except to the extent The Home Depot is
required under applicable law to allow such access or review.

 

8.4 Under no circumstances shall Service Provider, its Principals, employees,
agents, or subcontractors provide Services, have any contact with any Customers,
have access to Customers’ contact, financial, personal or other information, or
otherwise be utilized in fulfillment of Service Provider’s obligations under
this SPA if the requirements of this Section 8 have not fully been met.

 

8.5 IN PARTICULAR, DISCOVERY OF A FELONY CRIMINAL CONVICTION (NO MATTER THE DATE
OF SUCH CONVICTION) OF SERVICE PROVIDER OR ANY PRINCIPAL THEREOF, OR OF ANY
CO-SIGNER WITH SERVICE PROVIDER, OR OF ANY EMPLOYEE, AGENT, OR SUBCONTRACTOR OF
SERVICE PROVIDER, SHALL, NOTWITHSTANDING ANY OTHER PROVISION HEREIN TO THE
CONTRARY, BE GROUNDS FOR IMMEDIATE TERMINATION OF THIS SPA BY HOME DEPOT WITHOUT
FURTHER LIABILITY TO SERVICE PROVIDER.

 

9 Indemnification

 

9.1 The Parties shall indemnify, defend, and hold one another and their
respective Principals, officers, employees, and affiliates harmless from and
against, any losses suffered, incurred, or sustained by the indemnified Party or
any of its affiliates to the extent resulting from, arising out of, or relating
to, any claim:


 

Home Depot Service Provider Agreement – General Terms and Conditions

Ver. 2005-1/Mod. 030105

Page 7 of 12



--------------------------------------------------------------------------------

The Home Depot Service Provider Agreement – General Terms and Conditions

 

  (a) that the indemnifying Party or any Principal, officer, employee, agent,
subcontractor, or affiliate thereof is non-compliant with any applicable law or
regulations, and/or;

 

  (b) that a Party’s intellectual property infringes upon the proprietary or
other rights of any third party.

 

9.2 Service Provider shall further indemnify The Home Depot and its officers,
employees, and affiliates from, and defend and hold The Home Depot and any
officer, employee, or affiliate thereof harmless from and against, any losses
suffered, incurred, or sustained by The Home Depot or any officer, employee, or
affiliate thereof to the extent resulting from, arising out of, or relating to,
any claim:

 

  (a) relating to the inaccuracy, untruthfulness, or breach of any
representation, covenant, or warranty made by Service Provider or any Principal,
employee, agent, or subcontractor utilized by Service Provider in fulfillment of
its obligations under this SPA;

 

  (b) relating to actual or alleged personal injury (including death) caused by,
or alleged to have been caused by, Service Provider or any Principal, employee,
agent, or subcontractor of Service Provider;

  (c) relating to actual or alleged property loss or damage, resulting or
alleged to have resulted from, an act or omission of Service Provider or any
affiliate, Principal, employee, agent, or subcontractor of Service Provider; or

 

  (d) relating to any act or omission of Service Provider or any, Principal,
employee, affiliate, agent, or subcontractor of Service Provider in connection
with the marketing or sale of any products, materials, or services under this
SPA to any Customer.

 

9.3 The indemnified Party shall cooperate in the defense of any claim for which
indemnification is sought under this paragraph. Although the indemnifying Party
shall have control of the defense of any action for which indemnification is
sought, the indemnifying Party agrees to comply with the following requirements
in connection with the conduct of the defense of any claim in which the
indemnified Party has been named a party:

 

  (a) the indemnifying Party or its representatives shall keep the indemnified
Party or its agents informed of all material information pertaining to a claim;

 

  (b) the indemnifying Party shall inform the indemnified Party of the date of
any mediation, arbitration, trial, or settlement conference as soon as possible
after it receives such information; and

 

  (c) the indemnifying Party shall inform the indemnified Party of the outcome
of any mediation, arbitration, motion, trial, or settlement or any other matter
from which appeal rights could arise.

 

9.4 The indemnifying Party shall not enter into any settlement or compromise of
the claim that would result in the admission of any liability by the indemnified
Party, any financial liability on the part of the indemnified Party, or that
would subject the indemnified Party to injunctive relief without first obtaining
the indemnified Party’s prior written consent.

 

9.5 Should the indemnifying Party fail to assume its obligations, including its
obligation to diligently pursue and pay for the defense of the indemnified
Party, under this Section 9 within fifteen (15) calendar days, the indemnifying
Party agrees that the indemnified Party shall have the right, but not the
obligation, to proceed on its own behalf to so defend itself. The indemnified
Party may thereafter require from the indemnifying Party reimbursement of any
and all costs and expenses (including attorneys’ fees) and any indemnity paid by
the indemnified Party on behalf of the indemnifying Party.

 

9.6 Service Provider’s agreement to defend, indemnify and hold harmless The Home
Depot under the terms of this Section 9 is independent of and in addition to
Service Provider’s agreement to procure insurance as under this SPA. Service
Provider’s insurer’s position regarding insurance coverage for The Home Depot,
as an additional insured, does not in any way limit Service Provider’s agreement
to defend and indemnify and hold harmless The Home Depot under this Section 9.

 

9.7 The Home Depot shall have the right, but not the obligation, to participate,
as it deems necessary, in the handling, adjustment, or defense of any claim. If
The Home Depot reasonably determines that defenses are available to it that are
not available to Service Provider, and if raising such defenses would create a
conflict of interest for the counsel defending the claim, The Home Depot will be
entitled to retain separate counsel, at Service Provider’s expense, to raise
such defenses.

 

9.8 The foregoing obligations concerning indemnification are in addition to any
other indemnification obligations that may be set forth elsewhere in this SPA or
in any attachment to this SPA.

 

10 Limitations of Liability

 

10.1

THE PARTIES ACKNOWLEDGE THAT NO PARTY MAKES ANY ASSURANCE WHATSOEVER THAT ANY
PARTY WILL RECEIVE A MINIMUM OR PARTICULAR NUMBER OF LEADS OR ASSIGNMENTS OR
RECEIVE A MINIMUM OR PARTICULAR DOLLAR

 


Home Depot Service Provider Agreement – General Terms and Conditions

Ver. 2005-1/Mod. 030105

Page 8 of 12



--------------------------------------------------------------------------------

The Home Depot Service Provider Agreement – General Terms and Conditions

 

 

AMOUNT OF BUSINESS UNDER THIS SPA. IN VIEW OF THE FOREGOING, THE PARTIES
REPRESENT AND WARRANT TO ONE ANOTHER THAT ANY INVESTMENTS OR EXPENDITURES A
PARTY HAS MADE, OR MAY MAKE, IN ANTICIPATION OF, OR FOLLOWING, EXECUTION OF THIS
SPA ARE AT SUCH PARTY’S SOLE AND KNOWING RISK.

 

10.2 No Party shall be liable to another Party for, nor shall the measure of
damages include, any consequential, incidental, indirect, punitive, or special
damages arising out of or relating to its acts or omissions under this SPA.

 

10.3 The Home Depot’s maximum liability to Service Provider under this SPA
(regardless of cause or form of action, whether in contract, tort, or otherwise)
shall be limited to the total amount owed Service Provider by The Home Depot in
payment for Service Provider’s fulfillment of its obligations under this SPA.

 

10.4 Service Provider agrees that its sole recourse for claims arising
between/among the Parties shall be against The Home Depot or The Home Depot’s
successors and assigns.

 

10.5 Service Provider agrees that the shareholders, directors, officers,
employees, and agents of The Home Depot and its affiliates shall not be
personally liable or be named as parties in any action between/among the
Parties.

 

10.6 Nothing in this Section 10 shall be construed to limit a Party’s right to
recover any damages that such Party is obligated to pay to any third party. Nor
shall anything in this Section 10 preclude any remedies available to a Party in
the case of fraud by the other Party provided such fraud has been established by
the finding (even if appealable) of a court of competent jurisdiction.

 

10.7 Service Provider and The Home Depot agree that the allocation of liability
set forth in this Section 10 represents the mutually agreed upon and
bargained-for understanding of the Parties and further agree that the
compensation exchanged by the Parties under this SPA reflects such allocation.

 

11 Events of Default

 

11.1 The occurrence of any one or any combination of the following shall be
deemed an “Event of Default” under this SPA:

 

  (a) the failure of Service Provider to comply with any term or condition of
this SPA, which failure continues in effect or has otherwise not been remedied
to The Home Depot’s satisfaction within ten (10) business days of The Home
Depot’s advance written notice thereof to Service Provider;

 

  (b) the failure, following not less than ten (10) business days’ advance
written notice thereof to Service Provider by The Home

 

Depot, of Service Provider to pay or reimburse any sum owed to The Home Depot by
Service Provider;

 

  (c) the failure, following written or other notice thereof to Service Provider
by Home Dept, of Service Provider to immediately cease conduct reasonably deemed
by The Home Depot to be harmful to The Home Depot’s general business interests
or public image, even if such interests are in themselves unrelated to the
fulfillment of Service Provider’s obligations under this SPA;

 

  (d) the abandonment by Service Provider of any Assignment or the failure by
Service Provider to initiate or timely complete any Assignment for any reason
other than the occurrence of a justifying condition specified in this SPA or in
the Customer Contract;

 

  (e) the failure, following The Home Depot’s request, of Service Provider to
correct, within a commercially reasonable time frame, which time frame shall in
no event (absent The Home Depot’s express written permission) be extended beyond
sixty (60) calendar days, rejected, defective, or nonconforming workmanship;

 

  (f) the failure, following The Home Depot’s request, of Service Provider to
repair or replace, within a commercially reasonable time frame, which time frame
shall in no event (absent The Home Depot’s express written permission) be
extended beyond sixty (60) calendar days, defective or nonconforming products or
materials sourced, furnished, manufactured, or fabricated by Service Provider;

 

  (g) the failure of Service Provider to timely pay any employee, subcontractor,
or agent of Service Provider which failure results, or could result, in the
placement of a lien, writ of execution or attachment, or other claim or security
interest on or against any property of The Home Depot or any property of any The
Home Depot retail customer;

 

  (h) the failure of Service Provider to satisfy, discharge, or release any
lien, writ of execution or attachment, or other claim or security interest
against a Customer’s property, or to otherwise provide evidence of
indemnification satisfactory to The Home Depot, within ten (10) business days of
the date that Service Provider was first made aware of the security interest;

 

  (i) the making by Service Provider of an assignment for the benefit of
creditors;

 

  (j) the institution of a judicial proceeding for the reorganization,
liquidation, or involuntary


 

Home Depot Service Provider Agreement – General Terms and Conditions

Ver. 2005-1/Mod. 030105

Page 9 of 12



--------------------------------------------------------------------------------

The Home Depot Service Provider Agreement – General Terms and Conditions

 

dissolution of Service Provider; or for its adjudication as bankrupt or
insolvent;

 

  (k) the appointment of a receiver, trustee, or liquidator of or for the
property of Service Provider whereupon the receiver, trustee, or liquidator is
not removed within thirty (30) calendar days of The Home Depot’s written
request; and/or

 

  (l) the taking advantage by Service Provider of any debtor relief proceedings,
whereby the liabilities or obligations of Service Provider are, or are proposed
to be, reduced, or payment thereof deferred.

 

12 Remedies for Breach/Events of Default

 

12.1 Upon the breach by Service Provider of any obligation under this SPA, or
upon an Event of Default, The Home Depot may, without any liability to Service
Provider, and after first providing Service Provider with an opportunity to cure
such breach or Event of Default within the specified time frame, or, if no time
frame is specified, within thirty (30) calendar days:

 

  (a) to the extent Service Provider has breached its obligations under this SPA
with respect to a particular Assignment (or to the extent an Event of Default
exists with respect to a particular Assignment), reject, in whole or in part,
Service Provider’s application for payment with respect to such Assignment under
this SPA or, as the case may be, nullify, in whole or in part, a previously
approved application for payment;

 

  (b) withhold from any sums due or that thereafter become due Service Provider
such amount as is deemed necessary by The Home Depot to protect The Home Depot
from actual or reasonably foreseeable direct damages resulting from the breach
or Event of Default;

 

  (c) remove Service Provider from any or all Markets with respect to which
Service is in breach or there is an Event of Default until such time as Service
Provider is no longer in breach of, or the Event of Default is ended under, this
SPA; and/or

 

  (d) to the extent permissible under applicable law, retain a third party to
cure the breach or end the Event of Default, or otherwise cause the breach to be
cured or end the Event of Default, and require Service Provider to reimburse The
Home Depot’s resulting expenses or withhold an amount equal to same from any
sums due or that thereafter become due Service Provider; and/or

 

  (e) immediately terminate this SPA upon written notice to Service Provider.

 

12.2 Service Provider’s cure of any breach or Event of Default under this SPA
must be done in a manner satisfactory to both The Home Depot and the impacted
Customer(s).

 

13 Termination

 

13.1 Breach or Default. This Agreement may for cause (i.e., for breach or for
the occurrence of an Event of Default) be terminated by Home Depot pursuant to
Section 12 of this SPA.

 

13.2 Repeated Breach or Default. If, after receiving written notice of breach or
Default from The Home Depot, Service Provider commits the same or a
substantially similar breach of this SPA, or if there is an occurrence of the
same or a substantially similar Event of Default within six (6) months following
the date of such written notice, The Home Depot shall have the right to
terminate this SPA upon not less than thirty (30) calendar days’ advance written
notice to Service Provider.

 

13.3 Convenience. Except as otherwise specified in Attachment 3, any Party may,
upon not less than ninety (90) calendar days’ advance written notice to the
other Party or Parties, terminate this SPA for any reason at any time.

 

13.4 Service Provider’s Obligations upon Termination. Following receipt of
notice of termination of this SPA, or following termination or expiration of
this SPA for any reason, Service Provider shall, except as otherwise mutually
agreed in writing by the Parties or provided in this SPA:

 

  (a) timely complete all uncompleted Assignments;

 

  (b) pay to The Home Depot, within thirty (30) calendar days of such
termination or expiration, all sums due The Home Depot from Service Provider
under this SPA or that thereafter become due and that are not the subject of
good faith dispute;

 

  (c) return to The Home Depot, within thirty (30) calendar days of such
termination or expiration, any and all property of The Home Depot in Service
Provider’s possession or control;

 

  (d) refrain, except as required by applicable law, from referencing, for sales
or marketing purposes, Service Provider’s business relationship with The Home
Depot under this SPA; and

 

  (e) timely satisfy all obligations under this SPA still in effect including
such obligations as may be set forth in Attachment 3.

 

13.5 Retainage. For the purpose of ensuring Service Provider’s fulfillment of
its outstanding obligations under this SPA, The Home Depot may, for a period of
ninety (90) calendar days following the date of notice of termination or
cancellation of this SPA, or for a period of sixty (60) calendar days following
the


 

Home Depot Service Provider Agreement – General Terms and Conditions

Ver. 2005-1/Mod. 030105

Page 10 of 12



--------------------------------------------------------------------------------

The Home Depot Service Provider Agreement – General Terms and Conditions

 

date of termination, cancellation, or expiration of this SPA, whichever period
is greater, delay payment or release of any sums of upto 15% of outstanding
invoices or a maximum of $2 million that would otherwise be due Service Provider
under this SPA.

 

13.6 The Home Depot’s Obligations upon Termination. Following receipt of notice
of termination of this SPA, or following termination or expiration of this SPA
for any reason, The Home Depot shall, except as otherwise provided in this SPA
(including, without limitation, Section 13.5 of this SPA) or mutually agreed in
writing by the Parties:

 

  (a) timely pay to Service Provider all sums due Service Provider from The Home
Depot under this SPA or that thereafter become due Service Provider from The
Home Depot under this SPA and that are not the subject of good faith dispute;

 

  (b) return to Service Provider, within thirty (30) calendar days of such
termination or expiration, any and all property of Service Provider in The Home
Depot’s possession or control; and

 

  (c) timely satisfy all obligations under this SPA still in effect including
such obligations as may be set forth in Attachment 3.

 

14 Dispute Resolution

 

14.1 Choice of Law. The law of the State of Georgia shall govern and control
this SPA, all performance, and any disputes arising under this SPA or otherwise
arising out of or relating to this SPA.

 

14.2 Non-Binding Mediation. As a condition prerequisite to commencing legal or
equitable action under Section 14.3 of this SPA, a Party must first request
non-binding mediation of any dispute arising out of, or relating to, this SPA,
following which request the Parties shall have five (5) business days in which
to mutually agree upon a professional mediator. The mediation shall, unless
otherwise agreed in writing by the Parties, be held in Atlanta, Georgia, and
shall be conducted over a period of time not to exceed three (3) business days
over a ten (10) business day period. If the Party that receives the request for
mediation is not agreeable to pursuing mediation as a means of resolving the
dispute, or if the Parties cannot agree upon a professional mediator, or if
mediation fails to result in a resolution of the dispute that is mutually
agreeable to the Parties, then any Party may elect to proceed with further legal
or equitable action under Section 14.3 of this SPA unless The Home Depot elects
binding arbitration under Section 14.4 of this SPA. Notwithstanding the
foregoing, The Home Depot at any time may seek specific performance or
injunctive relief if monetary damages or the ordinary forms of redress at law or
as provided under this SPA would be inadequate.

 

14.3 Legal or Equitable Actions. In the event The Home Depot does not request
binding arbitration under Section 14.4 of this SPA, legal or equitable actions
arising out of, or relating to, this SPA or the breach thereof shall be
exclusively brought in either the Superior Court of Cobb County, Georgia, or the
United States District Court for the Northern District of Georgia, Atlanta
Division.

 

14.4 Binding Arbitration. Notwithstanding any other provision herein to the
contrary, all claims, disputes, or other matters in question between Service
Provider and The Home Depot arising out of, or relating to, this SPA or the
breach thereof shall, if requested by The Home Depot, be decided by binding
arbitration. Such arbitration shall be conducted in Atlanta, Georgia, in
accordance with the Construction Industry Arbitration Rules of the American
Arbitration Association. The Home Depot shall make notice of request for
arbitration in writing to Service Provider with a copy to the Atlanta, Georgia,
office of the American Arbitration Association. The award rendered by the
arbitrator(s) shall be final, and judgment may be entered upon it in accordance
with applicable law in any court of competent jurisdiction. In preservation of
Home Depot’s right to require arbitration as an alternative to any legal or
equitable action under this SPA, Service Provider in any event shall provide The
Home Depot with not less than ten (10) business days’ advance written notice of
its intent to commence any such legal or equitable action.

 

14.5 Attorneys’ Fees. Left Blank Intentionally

 

14.6 This Section 14 shall be specifically enforceable in any court of competent
jurisdiction and shall survive termination of this SPA.

 

15 Miscellaneous

 

15.1 Ownership of Works. Except as otherwise provided in Annex 4, The Home Depot
or its assignee shall, in all events, own and have all right and title in all
ideas, concepts, plans, processes (including, without limitation, sales and
marketing processes) creations, trademarks, logos, intellectual property,
displays (whether such displays are used on an in-store or in-home basis) or
other work product (collectively, the “Works”) produced by The Home Depot,
produced at The Home Depot’s request, or produced by Service Provider or any
Principal, employee, agent, or subcontractor of Service Provider for The Home
Depot in furtherance of the Parties’ obligations under this SPA. Service


 

Home Depot Service Provider Agreement – General Terms and Conditions

Ver. 2005-1/Mod. 030105

Page 11 of 12



--------------------------------------------------------------------------------

The Home Depot Service Provider Agreement – General Terms and Conditions

 

Provider shall cooperate fully with The Home Depot and shall execute such
further documentation as The Home Depot may request in order to establish,
secure, maintain, or protect The Home Depot’s or The Home Depot’s assignee’s
rights with respect to the Works.

 

15.2 Assignment; Change of Ownership or Control. Service Provider shall not
assign, transfer, pledge, sublicense, or encumber this SPA or any interest under
this SPA, without The Home Depot’s express prior written consent. Any assignment
by Service Provider without the express prior written consent of The Home Depot
shall be null and void. The Home Depot shall, following not less than ten
(10) business days’ advance written notice to Service Provider, have the right
to assign or transfer this SPA to a parent, subsidiary, or affiliate of The Home
Depot. Any permitted assignment shall be binding upon, and inure to, the benefit
of the Parties and their permitted successors and assigns.

 

15.3 Waiver. No provision of this SPA shall be deemed waived unless such waiver
is in writing and signed by the waiving Party. The failure of a Party to
exercise any of its rights, remedies, or options under this SPA, or the failure
of a Party to insist upon another Party’s compliance with any provision of this
SPA, shall not constitute a waiver of any Party’s right to demand compliance. No
action or course of dealing of the Parties at variance with the terms and
conditions of this SPA shall constitute any waiver of a Party’s right to demand
exact compliance with the terms of this SPA. A waiver by The Home Depot with
respect to any specific breach of this SPA or Event of Default by Service
Provider shall not impair any of The Home Depot’s rights with respect to any
subsequent breach or Event of Default.

 

15.4 Severability. The invalidity or unenforceability of any provision of this
SPA shall not impair the validity or enforceability of any other provision. The
headings contained herein are for reference purposes only and shall not affect
in any way the meaning or interpretation of this SPA.

 

15.5 Audits. The Home Depot or its designated agent(s) may, from time to time,
and for a period of three (3) years following the termination or expiration of
this SPA, audit during normal business hours and upon not less than five
(5) business days’ advance written notice to Service Provider, all books and
records of Service Provider that are of direct relevance to Service Provider’s
fulfillment of its

obligations under this SPA. Service Provider’s authorized representative(s) or
designated agent(s) shall have the right to be present during any such audit.

 

15.6 Other Remedies. Except as otherwise expressly limited or provided herein,
all rights, privileges, and remedies conferred under this SPA upon the Parties
shall be cumulative and are in addition to any rights, powers, privileges, and
remedies available to the Parties by statute or otherwise at law or in equity.

 

15.7 Survival. Upon termination or expiration of this SPA, all provisions
contained herein shall continue in effect as to disputed matters connected with
this SPA until fully resolved as shall all provisions contained herein that are
either expressly, or by their nature, meant to survive termination or expiration
of this SPA, including, without limitation, Service Provider’s various warranty
obligations under this SPA, Sections 5, 6.2, 6.3, 6.4, 6.6, 6.8, 6.9, 6.13, 9,
10, 14, 15.1, 15.5, 15.6, and 15.7.

 

15.8 Force Majeure. No Party shall be deemed in breach of this SPA if
performance of its obligations or attempts to cure any breach or end an Event of
Default are delayed or prevented by reason of any act of nature, fire, natural
disaster, failure of electrical power systems, or any other act or condition
beyond the reasonable control of the Party affected (“Event of Force Majeure”),
provided that the Party so affected makes commercially reasonable efforts to
avoid or eliminate the causes of its nonperformance and continues performance
immediately after such causes are eliminated. Notwithstanding this Section 15.8,
any delay that exceeds sixty (60) calendar days shall entitle the Party whose
performance is not affected by the relevant Event of Force Majeure to terminate
this SPA upon not less than thirty (30) calendar days’ advance written notice to
the other Party.

 

15.9 ENTIRE AGREEMENT. THIS SPA, TOGETHER WITH ALL EXHIBITS, SCHEDULES, ANNEXES,
AND OTHER DULY INCORPORATED ATTACHMENTS/ADDENDA TO THIS SPA, CONSTITUTES THE
ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN/AMONG THE PARTIES. ANY PRIOR
NEGOTIATIONS, AGREEMENTS, OR REPRESENTATIONS THAT MAY HAVE BEEN MADE OR RELIED
UPON THAT ARE NOT EXPRESSLY SET FORTH HEREIN AS CONTINUING, SHALL HAVE NO FORCE
OR EFFECT.


 

Home Depot Service Provider Agreement – General Terms and Conditions

Ver. 2005-1/Mod. 030105

Page 12 of 12



--------------------------------------------------------------------------------

ATTACHMENT 1: PROGRAM SPECIFICS

Attachment 1 consists of the following:

ü Attachment 1-A: General Description of Program

ü Attachment 1-B: Markets

ü Attachment 1-C: Warranties

Note: The Home Depot’s standard “Exhibit A” may optionally be attached to, or
incorporated by, Attachment 1.

 

SPA ATTACHMENT 1: Program Specifics    Page 1 of             Ver. 2005-1/Mod.
030105      



--------------------------------------------------------------------------------

ATTACHMENT 1-A: GENERAL DESCRIPTION OF PROGRAM

¨ This Attachment 1 applies with respect to The Home Depot© stores only.

¨ This Attachment 1 applies with respect to EXPO Design Center© stores only.

x This Attachment 1 applies with respect to both The Home Depot© stores and EXPO
Design Center© stores.

Note: Specific stores and/or markets are listed in Attachment 1-B or, if
attached, The Home Depot’s standard “Exhibit A”. Compensation of Service
Provider, if engaged in sales and marketing activities pursuant to any Annex 3
to this SPA, shall be specified in Exhibit 1 to such Annex 3.

APPLICABLE PROGRAMS ONLY: THE HOME DEPOT’S STANDARD “EXHIBIT A” MAY BE ATTACHED
HERETO IN LIEU OF COMPLETING THE REMAINDER OF ATTACHMENTS 1-A AND 1-B.
(GENERALLY, THE “EXHIBIT A” FORM IS USED SOLELY WITH RESPECT TO “INSTALL-ONLY”
OR “FURNISH & INSTALL” PROGRAMS.)

¨ “Exhibit A” is attached.

x “Exhibit” A is NOT attached.

GENERAL DESCRIPTION OF PROGRAM:

Under the installed sales program (“Program”) governed by the SPA that this
Attachment 1 is a part of, The Home Depot will be offering the following
products for sale through its The Home Depot and EXPO Design Center (indicate
The Home Depot© and/or EXPO Design Center©) stores to Customers:

 

•   Installation of Cabinet Refacing

Installation includes:

•   An on-site consultation/inspection of the cabinets to be refaced

•   Surface inspection to determine preparation work

•   Measurement of the cabinets

•   Photographs as required for the estimate

•   Creation of a custom job estimate

•   Choice of doors, moldings, finishes, and accessories

•   All customer furnishings, flooring and related work areas will be covered
and protected throughout the duration of the project.

•   All project areas will be cleaned upon completion and all job-related debris
hauled away.

•   Travel within a 30 miles radius of the selling store.

Minimum total contract amount: $2000

The Service Provider shall, at its sole expense, order, purchase, stock, and
distribute all collateral used for purposes of conducting in-home sales
presentations. The Service Provider shall also, at its sole expense, purchase
and distribute literature and POP materials in all participating stores. Items
included, but not limited to, are the standard installation brochure for cabinet
refacing and all standard POP materials for cabinet refacing as determined by
Home Depot.

Home Depot and Service Provider shall discuss and agree upon pricing and any
pricing increases under the Program.

The foregoing products (“Program Products”) shall be sourced as follows:

The Service Provider will source 90% of the doors, drawer fronts, veneers,
moldings, and accessories from Quality Doors (a division of MASCO). The Service
Provider will source the remaining 5% from any other cabinet door manufacturer
that is approved in advance by The Home Depot.

The products shall be manufactured by:

 

SPA ATTACHMENT 1: Program Specifics    Page 2 of             Ver. 2005-1/Mod.
030105      



--------------------------------------------------------------------------------

Quality Doors (a division of MASCO) or any other cabinet door manufacturer that
is approved in advance by The Home Depot.

Quality Doors shall, at its sole expense, provide for the design and
construction of the displays of the Services in participating Home Depot stores.
Service Provider share actual cost of the Installation Services retrofit kit
when the program is rolled out to a store that already has a display and the
display must be retrofitted to include the Installation Services message.

Any required post-manufacture fabrication and/or assembly of the Program
Products preparatory to installation by the Service Provider pursuant to the
requirements of this SPA shall be performed by the Service Provider.

The foregoing products shall be delivered to Customers as follows:

The Service Provider will deliver to the customer’s home at the time the job is
scheduled to start.

Lead management under the Program shall be handled as follows:

•   The Service Provider’s call center answers the customer’s call to
1-800-79DEPOT.

•   The Service Provider’s call center associate enters the lead into the
Service Provider’s lead tracking system and walks the customer through the
qualification script.

•   If the customer qualifies and is interested, the Service Provider’s call
center associate schedules an in-home estimate for the customer using the
Service Provider scheduling system.

•   The Service Provider’s call center associate schedules a reminder call for
the appointment if requested by the customer.

•   The Service Provider meets with the customer to review the customer’s needs
and provide a custom job estimate which includes both Labor and Material.

•   The Service Provider closes the sale and collects the customer’s deposit.

•   The Service Provider schedules the installation with the customer. The
Service Provider orders and purchases the materials.

•   The Service Provider performs the installation and collect the balance due.

•   The Service Provider processes the customer’s payment using Valexia where
possible and sends the Central Settlement spreadsheet to Atlanta SSC for
processing.

•   The Service Provider maintains a file of the completed customer contracts,
lien waivers, and customer acceptance forms.

•   The Service Provider is paid according to the commission rate outlined in
Attachment 1-B.

 

SPA ATTACHMENT 1: Program Specifics    Page 3 of             Ver. 2005-1/Mod.
030105      



--------------------------------------------------------------------------------

ATTACHMENT 1-B: MARKETS

Service Provider will fulfill Assignments out of, or associated with, the
following store(s) and/or in the following market area(s):

 

STORE/MKT/ZONE NO.

  STORE/MKT/ZONE NAME   LIVE DATE   NOTES

See attached

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                           

 

SPA ATTACHMENT 1: Program Specifics    Page 4 of             Ver. 2005-1/Mod.
030105      



--------------------------------------------------------------------------------

ATTACHMENT 1-C: WARRANTIES

Workmanship. Service Provider understands that the workmanship of each
Installation will be warranted by The Home Depot to the Customer pursuant to the
Customer Contract. Accordingly, the workmanship of each Installation shall be
warranted by Service Provider to The Home Depot for the longer of:

 

  (a) one (1) year from the date of the Customer’s written acceptance of the
Installation;

 

  (b) the applicable period specified in the applicable Customer Contract or any
warranty supplemental to such Customer Contract;

 

  (c) the applicable period as detailed below; or

 

  (d) such period as The Home Depot may be required under applicable law to
warrant the workmanship of the Installation to the Customer.

Additional Detail:

(In lieu of a description, or for purposes of supplementing such description,
the Parties may attach a copy or copies of the applicable warranty card or cards
that will be provided to Customers pursuant to the Customer Contract. If no
additional detail is being provided, type “N/A”.)

 

--------------------------------------------------------------------------------

N/A

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Merchandise. Service Provider’s warranty obligations to Customers with respect
to any Merchandise (as such term is defined elsewhere in this SPA) that may be
furnished by Service Provider under this SPA are detailed below.

(In lieu of a description, the Parties may attach a copy or copies of Service
Provider’s warranty card or cards that will be provided to Customers pursuant to
the Customer Contract. Type “N/A” if Service Provider will not be responsible
for directly warranting Merchandise to Customers under this SPA.)

 

--------------------------------------------------------------------------------

N/A

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Additional provisions, if any, concerning Service Provider’s warranty
obligations if Service Provider will be furnishing Merchandise under this SPA
shall be set forth in Annex 2.

 

SPA ATTACHMENT 1: Program Specifics    Page 5 of             Ver. 2005-1/Mod.
030105      



--------------------------------------------------------------------------------

ATTACHMENT 2

[RESERVED]

 

SPA ATTACHMENT 2: [RESERVED]   Page 1 of 1   Ver. 2005-1/Mod. 030105    



--------------------------------------------------------------------------------

ATTACHMENT 3: TERM AND TERMINATION – ALTERNATIVE PROVISIONS

Completion and execution of any of the provisions below requires The Home Depot
Legal Department’s prior review and written approval. Absent such review and
approval, the Effective Date of the SPA shall be deemed to be the date as of
which all Parties affixed their signatures to the Signature Page of the SPA; the
Initial Term of the SPA shall be deemed to be one (1) year unless/until earlier
terminated consistent with the SPA; the SPA shall continue in effect following
the Initial Term, unless/until terminated consistent with the SPA; and Sections
13.3 and 13.4 of the SPA shall not be deemed modified or superseded.

TERM OF AGREEMENT:

The following language supersedes the language in Section 2.3 of the SPA if
signed where indicated by an authorized representative of both Parties:

Beginning on the Effective Date, the SPA shall continue in effect for three
(3) year(s) (the “Initial Term”) unless/until earlier terminated consistent with
the pertinent provisions of the SPA. Following the Initial Term, the SPA shall
continue in effect unless/until terminated consistent with the pertinent
provisions of the SPA.

 

/s/

 

Signature of Service Provider’s Authorized Representative/Date        

 

/s/

 

Signature of Home Depot’s Authorized Representative/Date

 

AUTOMATIC EXPIRATION OF INITIAL TERM AND AGREEMENT UNLESS EXPRESSLY RENEWED:

The following language supersedes the language in Section 2.3 of the SPA signed
where indicated by an authorized representative of both Parties:

 

Beginning on the Effective Date, the SPA shall continue in effect
until                                                                         

                      month/day/year

(the “Initial Term”), upon which date the SPA shall expire unless otherwise
mutually agreed by the Parties in writing.

 

    

Signature of Service Provider’s Authorized Representative/Date        

      

Signature of Home Depot’s Authorized Representative/Date

 

TERMINATION FOR CONVENIENCE:

The following language supersedes the language in Section 13.3 of the SPA if
signed where indicated by an authorized representative of both Parties:

Service Provider or Home Depot may, upon not less than one hundred eighty
(180) calendar days’ prior written notice to the other Party, terminate the SPA
at any time.

 

/s/

 

Signature of Service Provider’s Authorized Representative/Date        

 

/s/

 

Signature of Home Depot’s Authorized Representative/Date

 

OBLIGATIONS UPON TERMINATION:

 

SPA ATTACHMENT 3: Term and Termination   Page 1 of 2   Ver. 2005-1/Mod. 030105  
 



--------------------------------------------------------------------------------

ATTACHMENT 3: EFFECTIVE DATE; TERM AND TERMINATION

The following language, if any, supplements or, if expressly stated, supersedes,
the language appearing in Section 13.4 of the SPA:

 

--------------------------------------------------------------------------------

If Home Depot is the terminating party due to its desire to exit the
Installation Services categories that the Service

--------------------------------------------------------------------------------

Provider performs, Home Depot shall, notwithstanding any other provision of the
Agreement to the contrary, continue to

--------------------------------------------------------------------------------

refer valid leads to Service Provider for a period of six months following the
date of the notice of termination. During

--------------------------------------------------------------------------------

such period, Service Provider may continue its marketing activities as otherwise
provided under the Agreement and

--------------------------------------------------------------------------------

shall be excused from any then existing provisions of the Agreement which would
otherwise prohibit Service Provider

--------------------------------------------------------------------------------

from entering into contractual arrangements with specified Home Depot
competitors. Service Provider shall, further, be

--------------------------------------------------------------------------------

authorized to begin marketing and installing its home improvement products under
its own brand and under other

--------------------------------------------------------------------------------

brands. If Home Depot is the terminating party due to its desire to transition
to another Service Provider, Home Depot

--------------------------------------------------------------------------------

shall, notwithstanding any other provision of the Agreement to the contrary,
continue to refer valid leads to Service

--------------------------------------------------------------------------------

Provider in a market until the replacement Service Provider is ready to cover
60% of a market. All provisions which

prohibit the Service Provider from entering into contractual arrangments with
specified Home Depot competitors and

from marketing and installing its home improvement products under its own brand
and under other brands shall remain

in full force in a market until the first 60% of said market is transitioned to
the replacement Service Provider.

--------------------------------------------------------------------------------

 

/s/

 

Signature of Service Provider’s Authorized Representative/Date

 

/s/

 

Signature of Home Depot’s Authorized Representative/Date

 

 

SPA ATTACHMENT 3: Term and Termination   Page 2 of 2   Ver. 2005-1/Mod. 030105  
 



--------------------------------------------------------------------------------

ATTACHMENT 4: NOTICES

All notices under the SPA shall be personally delivered or delivered by
overnight courier to the applicable address specified herein. Notices shall be
deemed to have been served and given upon receipt. ANY SERVICE OF PROCESS SHALL
BE MADE UPON THE SUBJECT PARTY’S DESIGNATED AGENT FOR SERVICE OF PROCESS.

If to Home Depot:

Home Depot U.S.A., Inc.

ATTN: Service Provider Management/Contract Notices

2455 Paces Ferry Road, NW, B.4 Bridge

Atlanta, GA 30339

Fax: 770-384-4682

And:

Home Depot U.S.A., Inc.

ATTN: Installation Merchant – Kitchens/Refacing                 /Contract
Notices*

2455 Paces Ferry Road, NW, Bldg. C6

Atlanta, GA 30339

*Installation Merchants: Please insert the name of the Program in space
provided.

With copies to:

Home Depot U.S.A., Inc.

ATTN: Corporate Counsel – Services and Regulatory/Contract Notices

Legal Department

2455 Paces Ferry Road, NW, Bldg. C.20

Atlanta, GA 30339

Tel. 770-384-3313

Fax: 770-384-3041

And:

Homer TLC, Inc.

ATTN: President – Homer TLC, Inc./Contract Notices

1404 Society Drive

Claymont, DE 19703

If to Service Provider:

 

 

--------------------------------------------------------------------------------

Murray H. Gross

 

--------------------------------------------------------------------------------

CEO and Chairman

 

--------------------------------------------------------------------------------

405 State Hwy. 121 Bypass, Building A, Suite 250

 

--------------------------------------------------------------------------------

Lewisville, Texas 75067

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

With a copy to:

 

 

--------------------------------------------------------------------------------

Richard B. Goodner

 

--------------------------------------------------------------------------------

VP-Legal and General Counsel

 

--------------------------------------------------------------------------------

405 State Hwy. 121 Bypass, Building A, Suite 250

 

--------------------------------------------------------------------------------

Lewisville, Texas 75067

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

SPA ATTACHMENT 4: Notices    Page 1 of 1    Ver. 2005-1/Mod. 030105      



--------------------------------------------------------------------------------

ATTACHMENT 5: PERFORMANCE BONDS

[RESERVED]

 

SPA ATTACHMENT 5: Bonds    Page 1 of 1    Ver. 2005-1/Mod. 030105      



--------------------------------------------------------------------------------

ATTACHMENT 6 – SERVICE LEVEL AGREEMENT

 

U. S. Remodelers, Inc.

Service Provider’s Full Business Name

Pursuant to the Service Provider Agreement (the “SPA”) effective May 1,
2006                                         between The Home Depot U.S.A., Inc.
(“The Home Depot”) and the Service Provider identified above, this Attachment 6
is, by the signatures of the Parties’ authorized representatives below and by
their respective initials appearing on the Face Page of the SPA, hereby added
and incorporated into the Agreement effective as of the Effective Date of the
Agreement unless otherwise stated. (Capitalized terms used in this Attachment 6
shall have the meanings ascribed to such terms in the Agreement unless otherwise
stated herein.)

For purposes of Service Provider’s compliance with its obligations under the
Agreement, any reference to Service Provider refers to the equipment and
facilities utilized by Service Provider, its agents and any other third parties
that Service Provider engages to fulfill its obligations in providing the
Services on behalf of Service Provider, in providing the Services, regardless of
whether Service Provider owns, operates, and/or controls said equipment or
facilities.

 

I. GENERAL PROVISIONS

 

  A. Except as otherwise expressly provided herein, all Service Levels (as
described herein) shall be measured and reported on a monthly basis. Unless
otherwise specified below in a particular instance: (i) all references to time
shall be local time at the location for which Service is being provided;
(ii) all references to days, months and quarters shall be to the calendar days,
calendar months and calendar quarters, respectively, during the term of the
Agreement (including any portions thereof) (rather than to business days), and
(iii) all references to hours shall be to actual hours during a calendar day
(rather than to business hours).

 

II. SERVICE LEVELS

 

  A. Hours of Operation. Service Provider shall, without lapse, maintain hours
of operation from 8 am to 6 pm weekdays (Monday through Friday) and from 8 am to
noon Saturday and from N/A to N/A Sunday.

 

  1. Hours of Operation is defined as the time Service Provider maintains for
customer service and The Home Depot store support. Service Provider shall not be
required to operate on or during the following holidays:

 

Thanksgiving

 

Labor Day

Christmas

 

New Year’s Day

Memorial Day

 

4th of July

 

 

 

During Hours of Operation, Service Provider shall be available to coordinate and
manage any business related to the Cabinet Refacing, Decks, Bath Liners (Program
name) Program and the performance of services. Service Provider shall also
maintain a pager or answering service for emergency usage by The Home Depot for
purposes of contacting Service Provider outside of the Hours of Operation,
including Sundays and holidays.

 

  B. Store Staffing. Service Provider shall maintain a minimum store staffing
level.

 

SPA ATTACHMENT 6: Service Level Agreement    Page 1 of 7 (Exclusive of Addenda)
Ver. 2005-1/Mod. 030105      



--------------------------------------------------------------------------------

ATTACHMENT 6 – SERVICE LEVEL AGREEMENT

 

  B. [Continued from previous page.]

 

  1. Store staffing is defined as the number of hours worked by Service Provider
employees as set in the following table (attach additional pages as necessary):

 

          Minimum Number
Hours/Week   Work Schedule Store Name   Store No.     Specific Days of
Week   Specific Hours of
Day

All

  All   4   None   None                                                        
               

 

  C. Lead Generation. (Applies to Sell, Furnish, and Install (SFI) programs
only.) Service Provider shall achieve a minimum N/A % OR a minimum N/A (number)
of lead generations per store.

 

  1. Lead Generation Percent is defined as the number of countable occurrences
whereby The Home Depot’s call center or Service Provider’s call center accepts a
phone call in reference to a prospective Installation where Service Provider’s
in-store representative created the lead divided by the total number of
countable occurrences whereby The Home Depot’s call center or Service Provider’s
call center accepts a phone call in reference to a prospective Installation. The
Home Depot shall use any existing or developed processes for gathering this
data.

 

  2. Lead Generation Number is defined as the number of countable occurrences
whereby The Home Depot’s call center or Service Provider’s call center accepts a
phone call in reference to a prospective Installation where Service Provider’s
in-store representative created the lead. The Home Depot shall use any existing
or developed processes for gathering this data.

 

  3. Lead is defined as any phone call, mailed document, web site activity,
in-person interview or other contact with a potential Customer in reference to
the Cabinet Refacing, Decks, Bath Liners Program.

 

  D. Appointments. Service Provider shall provide Customers with a 3 hour window
in which to schedule appointments but in no circumstance shall this window be
smaller than the window of hours required by the laws of any given state and
shall keep appointments 95% of the time within this window.

 

  1. Appointments kept within (3) hour window is defined as the number of
appointments kept within a 3 hour window divided by the total number of
appointments using any existing or newly developed system for collecting such
data.

 

  2. Service Provider agrees to have personnel available for such appointments
during the hours of 8 am to 6 pm Monday through Friday and 8 am to noon on
Saturday. Although not obligated, Service Provider should support reasonable
Customer requests for appointments that fall outside of these times.

 

SPA ATTACHMENT 6: Service Level Agreement    Page 2 of 7 (Exclusive of Addenda)
Ver. 2005-1/Mod. 030105      



--------------------------------------------------------------------------------

ATTACHMENT 6 – SERVICE LEVEL AGREEMENT

 

  3. An appointment is defined as a measure, in-home consultation, or “template”
(countertops only).

 

  4. Service Provider agrees to schedule and/or confirm an appointment with a
Customer within 24 hours of the Customer’s request for an appointment or receipt
of a measure PO.

 

  5. Service Provider agrees to make every reasonable attempt to immediately
contact the Customer if the appointment needs to be rescheduled or is delayed
for more than an hour outside of the appointment window.

 

  E. Appointment Lead-Time. Service Provider shall achieve a maximum lead-time
target to complete appointments within 3 days from the date of measure PO
creation or appointment confirmation.

 

  1. Maximum lead-time to complete appointment is defined as the number of lead
days required from the date of measure PO creation to when the measure diagram
is received or the number of lead days required from appointment confirmation to
when the appointment is completed.

 

  2. An appointment is defined as a measure, in-home consultation, or “template”
(countertops only).

 

  F. Close Rate. (Applies to Sell, Furnish, and Install (SFI) programs only.)
Service Provider shall achieve a minimum N/A % close rate.

 

  1. Close Rate Percentage is defined as the number of net closed sales divided
by the number of countable occurrences of requests by Customers for in-home
consultations obtained by either the call center or Service Provider.

 

  G. Average Sales per Store. Service Provider shall achieve a minimum $N/A OR 1
(number) jobs in sales per assigned store.

 

  1. Average Sales $ per Store is defined as the sum of the retail of all
assigned POs divided by the number of stores to which Service Provider is
assigned.

 

  2. Average Sales Jobs per Store is defined as the count of all assigned POs
divided by the number of stores to which Service Provider is assigned.

 

  H. Installation Scheduling. Service Provider shall call the Customer 24 hours
prior to the scheduled installation date to confirm the time the installation
crew shall arrive at the Customer’s residence within a 3 hour window, review the
guidelines for in-home installations as set forth in the Handbook, and, for
Sell, Furnish, and Install (SFI) programs, confirm the method of payment. If the
Customer is using The Home Depot financing or a major credit card, a final
authorization number must be obtained 24 hours prior to the installation.

 

  1. Service Provider agrees to make every reasonable attempt to immediately
contact the Customer if the installation needs to be rescheduled or is delayed
for more than an hour outside of the installation window.

 

  2. Service Provider agrees to schedule and/or confirm an install with a
Customer within 24 hours of receipt of an Installation Purchase Order and the
associated product, if applicable.

 

  I. Install Lead-Time. Service Provider shall achieve a maximum lead-time
target to complete installs within 14 days from the signing of the contract
and/or from the date of install PO creation.

 

SPA ATTACHMENT 6: Service Level Agreement    Page 3 of 7 (Exclusive of Addenda)
Ver. 2005-1/Mod. 030105      



--------------------------------------------------------------------------------

ATTACHMENT 6 – SERVICE LEVEL AGREEMENT

 

  1. Maximum lead-time to complete install is defined as the number of lead days
required from the signing of a contract and/or from the date of install PO
creation to when the signed lien waiver is received.

 

  2. Maximum lead-time to complete install shall include the lead-time for
ordering and receiving merchandise, if applicable.

 

  J. Referrals. Service Provider shall achieve a minimum 70 % referral rate upon
completion of the installation / signed lien waiver:

 

  1. Referral Percentage is defined as the percentage of Customers when surveyed
after the sale that would rate the likelihood of referring “a friend” to The
Home Depot for this type of installation and/or service as a nine (9) or ten
(10) on a ten (10) point scale where 1=Extremely Unlikely and 10=Extremely
Likely.

 

  2. Survey is defined as any existing or developed method for measuring
“referral percent”.

 

  K. Customer Service Index. Service Provider shall achieve a minimum 85%
Customer Service Index.

 

  1. Customer Service Index Percentage is defined as the % score achieved on any
Customer survey offered after the completion of each installation which
currently exists or is developed in the future for the purposes of measuring
quality of service provided to The Home Depot Customers by Service Provider.

 

  L. Reworks. Service Provider shall achieve a maximum 0.4 % reworks.

 

  1. Rework Percentage is defined as the number of POs issued to go back to a
Customer’s home after Service Provider completes a job divided by the total
number of POs issued to Service Provider.

 

  M. Problem Resolution. Problem Resolution percentage is defined as percentage
of problems resolved within the stated time frames.

 

  1. Definition and Classification of Problems. As used below, the term
“Problem” is defined as any problem, inquiry or request relating to the Services
(including any such Problem with respect to the Product). Problems shall be
classified by The Home Depot in accordance with the following severity level
classifications:

 

  a. S1 (“Critical”): “S1” is defined as a Problem where a Customer is out
placed from their home or otherwise loses a major function of their living space
as a result of the Problem and/or Problem has the potential to exceed $5000
and/or Problem originated as a Customer Care call and/or call is received from
Regional Install Manager (RIM) or above and/or the safety/security of the
Customer’s home is compromised.

 

  b. S2 (“Major”): “S2” is defined as a Problem which has the potential to
exceed $1000 and/or a Customer loses a function of their living space as a
result of the Problem and/or call is received from a The Home Depot Store
Manager (SM).

 

  c. S3 (“Minor”): “S3” is defined as a Problem that has minimal impact upon the
Customer. The Problem is localized or isolated and/or has no financial impact to
Customer, Service Provider, or store, but must be addressed.

 

  d. S4 (“No Impact”): “S4” is defined as a Problem where follow-up is necessary
but Customer is not presently inconvenienced.

 

SPA ATTACHMENT 6: Service Level Agreement    Page 4 of 7 (Exclusive of Addenda)
Ver. 2005-1/Mod. 030105      



--------------------------------------------------------------------------------

ATTACHMENT 6 – SERVICE LEVEL AGREEMENT

 

  2. Problem Response and Resolution. Service Provider’s technical support
contact(s) shall be available during The Home Depot’s normal Store hours [8 a.m.
through 8 p.m. (in Customers’ time zones)] for assistance. Beginning at the time
Service Provider is notified or otherwise becomes aware of a Problem (the “Start
Time”), Service Provider shall, for at least the specified percentage of
Problems for each particular severity level classification, have Service
Provider personnel capable of resolving the Problem assigned to and in
possession of the Problem within the applicable response time set forth in the
table below and shall resolve such Problems within the applicable Problem
resolution time set forth in the table below. In no event shall any response
time or resolution time for any Problem exceed twice the applicable resolution
time set forth in the table below.

 

Severity Level   

   Target Response Time from the Start Time    Target Resolution                
 

S1

   Within 1 hour(s)    4 hour(s), and if not within 4 hour(s) work continuously
until resolved in full, labor issues only not to exceed 2 day(s). Product
availability and/or labor issues not to exceed 2 day(s) as mutually agreed upon
by store, Customer, and Service Provider.                  

S2

   Within 4 hour(s)    1 day(s), and if not within 1 day(s) work continuously
until resolved in full. Product availability and/or labor issues not to exceed 3
day(s) as mutually agreed upon by store, Customer, and Service Provider.       
          

S3

   Within 1 day(s)    7 day(s), and if not within 7 day(s) work continuously
until resolved in full.                  

S4

   Within 1 day(s)    2 week(s), and if not within 2 week(s) work continuously
until resolved in full.            

 

  3. Problem Response Target Percentages. Beginning at the Start Time, Service
Provider shall respond to Problems within the applicable Problem response times
set forth in the table in Section 2 above 95% of the time.

 

  4. Problem Resolution. Beginning at the Start Time, Service Provider shall
resolve Problems within the applicable Problem resolution times set forth in the
table in Section 2 above 95% of the time. For purposes of the Problem resolution
Service Levels, a Problem shall be deemed resolved when the note is closed by
Store Special Services personnel or The Home Depot associate following
confirmation from The Home Depot and its Customer that the Problem has been
resolved to its reasonable satisfaction.

 

  N. Other Service Level Provisions.

 

SPA ATTACHMENT 6: Service Level Agreement    Page 5 of 7 (Exclusive of Addenda)
Ver. 2005-1/Mod. 030105      



--------------------------------------------------------------------------------

ATTACHMENT 6 – SERVICE LEVEL AGREEMENT

 

Service Provider shall achieve a minimum 23% close rate. Close rate percentage
is defined as the number of net closed

--------------------------------------------------------------------------------

sales divided by the number of appointments issued where issued is defined as
appointments that are scheduled and not

--------------------------------------------------------------------------------

cancelled before the sales person leaves the office to complete the appointment.

--------------------------------------------------------------------------------

[Signature Page Follows]

 

SPA ATTACHMENT 6: Service Level Agreement    Page 6 of 7 (Exclusive of Addenda)
Ver. 2005-1/Mod. 030105      



--------------------------------------------------------------------------------

ATTACHMENT 6 – SERVICE LEVEL AGREEMENT

 

Signature Page to “Service Level Agreement” between/among The Home Depot and the
Parties to the Service Provider Agreement between The Home Depot and Service
Provider (the “SPA”) effective May 1, 2006.

 

By:   X /s/     By:   X /s/ (The Home Depot’s Authorized Representative)    
(Service Provider Authorized Representative) Print Name:          Print Name:  
   Title:          Title:      Company:          Company:      Date:         
Date:     

 

SPA ATTACHMENT 6: Service Level Agreement    Page 7 of 7 (Exclusive of Addenda)
Ver. 2005-1/Mod. 030105      



--------------------------------------------------------------------------------

ATTACHMENT 7: COMPUTER ACCESS AGREEMENT

 

U. S. Remodelers, Inc.

Service Provider’s Full Business Name

 

66297

Pay To Vendor No.

UNIFIED “B2B” COMPUTER ACCESS AGREEMENT

Pursuant to the Service Provider Agreement (the “SPA”) effective May 1, 2006
between Home Depot U.S.A., Inc. (“The Home Depot”) and the Service Provider
identified above, this Attachment 7, “Unified ‘B2B’ Computer Access Agreement”
(“Computer Access Agreement”), is, by the signatures of the Parties’ authorized
representatives below and by their respective initials appearing on the Face
Page of the SPA, hereby added and incorporated into the SPA effective as of the
Effective Date of the SPA unless otherwise stated herein. The terms “The Home
Depot” or “Home Depot” shall for, purposes of this Computer Access Agreement,
interchangeably mean Home Depot U.S.A., Inc., and its affiliates, successors,
and assigns, with an address of 2455 Paces Ferry Road, NW, Atlanta, Georgia
30339.1

 

1 Recitals

 

1.1 In the course of the above contractual relationship, Service Provider may
require access to certain confidential or proprietary data and information
(“Information”) concerning The Home Depot that is located only on The Home
Depot’s internal computer systems.

 

2 Appointment of Service Provider Guardian Point of Contact

 

2.1 Promptly after execution of this Computer Access Agreement, Service Provider
shall appoint an employee who shall be responsible for administering Service
Provider’s access and use of the System, known as the “Service Provider Guardian
Point of Contact” (“Guardian”). The responsibilities of the Service Provider
Guardian include, without limitation, ensuring that Service Provider’s employees
receive only the required systems access, promptly changing and deleting User
IDs for Service Provider employees that no longer require access to the System,
ensuring Service Provider’s compliance with the policies and procedures set
forth in this Computer Access Agreement and the SPA, collecting and submitting
employee certifications to The Home Depot, maintaining records of access and
validating user access a minimum of four (4) times annually, and taking all
necessary preventive measures to prevent unauthorized access to the System. The
Service Provider Guardian shall be Service

--------------------------------------------------------------------------------

1 Capitalized terms used in this Attachment 7 shall have the meanings ascribed
to such terms in the Agreement unless otherwise stated herein.

 

Provider’s sole point of contact with respect to System issues.

 

3 Computer System Access

 

3.1 From time to time, The Home Depot may provide access to proprietary computer
systems and technologies owned and operated by The Home Depot and/or its parent
and affiliated companies to facilitate e-commerce and business-to-business
(“B2B”) transactions (the “Systems”). The Systems are to be used only for the
business purposes of The Home Depot. The Home Depot may periodically monitor all
uses of the Systems as allowed by law and review user access records maintained
by the Service Provider Guardian. Service Provider’s users shall have no
expectation of privacy when using the Systems. In order to receive such access,
Service Provider agrees to the following:

 

  (a) Service Provider Responsibility. Service Provider has or shall promptly
create internal security policies that, at a minimum, comply with this section
and common industry standards and protect the integrity of the Systems. The
Systems must at all times be protected from unauthorized use, theft, misuse,
accidental or unauthorized modification, disclosure, transfer or destruction.
Anyone who has been convicted of any felony, or a misdemeanor offense related to
computers, theft, or information security, shall not be permitted to serve as
the Service Provider’s Service Provider Guardian or as an authorized user for
access to any Systems. The Home Depot reserves the right to refuse Systems
access of any individual convicted of any felony or misdemeanor offense.

 

  (b) Grant of Limited Access. The Home Depot hereby grants Service Provider
limited, non-transferable access to certain Systems as may be determined by The
Home Depot from time to time in its sole discretion. The Service Provider
accepts the liability of managing their users’ access to the Systems as outlined
in this Computer Access Agreement. Each employee, agent or subcontractor of
Service Provider having access to the Systems shall: (i) be assigned a separate
User ID by Service Provider and shall use only that ID when logging on to the
Systems; (ii) log off the Systems immediately upon completion of each session of
service; (iii) not allow unauthorized individuals to access the Systems;
(iv) keep strictly confidential the User ID and password and all other
information that enables such access; (v) not reuse a compromised password (e.g.
a


 

SPA ATTACHMENT 7: Computer Access Agreement    Page 1 of 3    Ver. 2005-1/Mod.
030105      



--------------------------------------------------------------------------------

ATTACHMENT 7: COMPUTER ACCESS AGREEMENT

 

password that has become known to anyone else at any time, including in an
emergency); (vi) only utilize such access to perform its obligations to The Home
Depot; (vi) comply with The Home Depot’s encryption requirements or other
service policies instituted by The Home Depot from time to time; (vii) not
perform any unauthorized exploring or mining of the Systems; and (viii) only
have access to the portion of the Systems necessary to perform the Service
Provider’s obligations. Service Provider is solely responsible for obtaining the
hardware and software necessary to properly access the Systems.

 

  (c) Notification of Violations. If Service Provider discovers or is notified
of a breach or potential breach of security relating to any Systems Information
as such term is defined below, the Systems, or any applicable Law, the Service
Provider Guardian shall (i) promptly notify The Home Depot of such breach or
potential breach and (ii) if the applicable Information was in the possession of
Service Provider at the time of such breach or potential breach, Service
Provider, with The Home Depot’s consent, shall (1) investigate and use its
commercially reasonable efforts to mitigate the effects of the breach or
potential breach and (2) provide The Home Depot with assurance reasonably
satisfactory to The Home Depot that such breach or potential breach will not
recur. No independent action to correct a security issue should be taken unless
failure to immediately respond will result in irreparable harm to Service
Provider or The Home Depot.

 

  (d) Viruses and Disabling Code. Service Provider shall not introduce any
viruses, time or logic bombs, Trojan horses, worms, timers, clocks, back doors,
or other computer instructions, devices, or techniques that erase data or
programming, infect, disrupt, damage, disable, or shut down the Systems or any
component of the Systems, including, without limitation, its security or user
data. In the event a virus or similar item is found to have been introduced into
the Systems by Service Provider, Service Provider shall, at its sole cost and
expense, (i) report it immediately to the Service Provider Guardian who shall in
turn report it to The Home Depot, (ii) use commercially reasonable efforts to
reduce or eliminate the effects of the virus or similar item and, (iii) if the
virus or similar item causes a loss of operational efficiency or loss of data,
mitigate and restore such losses. Furthermore, Service Provider employees,

 

agents, or subcontractors may not transfer personal or data files or software to
the Systems, including software that is in the public domain (e.g., shareware or
freeware) as this may introduce a virus or other malicious code into the
Systems.

 

  (e) Ownership of Systems and Systems Information. Except as otherwise
expressly provided herein, The Home Depot retains all right, title and interest
in and to the Systems and any data or information contained therein, including
derivatives thereof (“Systems Information”).

 

  (f) Return of Information. Upon termination of the SPA or upon The Home
Depot’s request, Service Provider shall promptly return to The Home Depot all
tangible items containing any Systems Information, including all copies,
abstractions and compilations thereof, without retaining any copies of the items
required to be returned. Service Provider shall certify in writing that it has
fulfilled its obligations under this section following return of data or
information to The Home Depot.

 

  (g) Service Provider’s Employees, Agents and Subcontractors Bound. The
obligations of this Computer Access Agreement extend to the Principals,
employees and approved agents or subcontractors of Service Provider, and Service
Provider shall inform such persons of their obligations hereunder.

 

4 Service Provider Content

 

4.1 Service Provider grants to The Home Depot and its affiliates the
non-exclusive, worldwide, royalty-free right and license to use and display any
product information, data, images and/or intellectual property Service Provider
furnishes The Home Depot during the term of this Computer Access Agreement (the
“Service Provider Content”) for marketing, merchandising, displaying, and
exhibiting Service Provider Content for the purposes of the business
relationship stated in the SPA in all media used by The Home Depot now known or
subsequently invented. Service Provider acknowledges that The Home Depot is
reliant upon Service Provider to ensure that all Service Provider Content is
accurate and complete. Service Provider agrees to promptly revise, update and
resubmit Service Provider Content promptly upon discovering it is inaccurate or
incomplete.

 

4.2 The Home Depot agrees that it will not make modifications or alterations to
Service Provider’s product specifications, images, intellectual property, or
product warranty information without prior approval.


 

SPA ATTACHMENT 7: Computer Access Agreement    Page 2 of 3    Ver. 2005-1/Mod.
030105      



--------------------------------------------------------------------------------

ATTACHMENT 7: COMPUTER ACCESS AGREEMENT

 

4.3 Except for the limited license granted to The Home Depot by this Section 4
Service Provider retains all right, title and interest in and to the Service
Provider Content.

 

4.4 The foregoing provisions of this Section 4 are subject to the provisions of
Sections 2.11 and 15.1 of the SPA and, if applicable, the provisions of Annex 2.
Notwithstanding any other provision in this Computer Access Agreement to the
contrary, in the event of any conflict between/among the provisions of this
Section 4, on the one hand, and, on the other hand, the provisions of Sections
2.11 and 15.1 of the SPA and/or the provisions of Annex 2, the applicable
provisions of Sections 2.11 and 15.1 of the SPA and/or Annex 2 shall control.

 

5 Confidentiality

 

5.1 Service Provider acknowledges that Information may include confidential,
business, trade secret, proprietary or other like information concerning The
Home Depot or its affiliates, or third parties to whom The Home Depot has an
obligation of confidentiality. Service Provider shall (i) use the Information
only as necessary to fulfill its obligations to The Home Depot; (ii) treat the
Information as Confidential Information pursuant to the requirements of
Section 5 of the SPA; (iii) not disclose Information orally or in writing to any
third party without the prior written consent of The Home Depot; (iv) not
otherwise appropriate Information to its own use or to the use of any other
person or entity; and (v) protect Information from unauthorized use, theft,
misuse, accidental or unauthorized modification, disclosure, transfer, or
destruction. Without limiting the foregoing, Service Provider shall take at
least such precautions to protect the Information as it takes to protect Service
Provider’s own proprietary and confidential information, but in no event less
than reasonable precautions. Service Provider shall establish and maintain
safeguards against the destruction, loss or alteration of Information that are
no less rigorous than the policies, procedures and requirements set forth in
Section 3 of this Computer Access Agreement, as may be amended from time to time
at The Home Depot’s sole discretion.

 

6 Failure to Comply

 

6.1 Failure to comply with this Computer Access Agreement shall result in
termination, forfeiture of outstanding fees, if any, and other punitive actions
including civil or criminal sanctions.

 

7 Miscellaneous

 

7.1 The Service Provider hereto acknowledges that The Home Depot delivered this
document to Service Provider by print, fax or electronic format. Service
Provider, by executing and delivering this document to The Home Depot,
represents and warrants to The Home Depot that this document

 

     has not been altered or modified in any manner whatsoever from the version
that The Home Depot delivered by print, fax or electronic transmission to
Service Provider for execution. Service Provider acknowledges that The Home
Depot has relied upon this representation and warranty in accepting from Service
Provider the executed original of this document. No revisions to The Home
Depot’s standard version of this document shall be valid or enforceable except
by a written document that is signed by both of the parties hereto.

 

7.2 Except as specified in Section 4.4 of this Computer Access Agreement, any
conflicts between this Computer Access Agreement and the SPA, relative to the
subject matter herein, shall be governed by this Computer Access Agreement.

 

SIGNATURES

 

SERVICE PROVIDER:

 

X /s/                                        
                                         

(Signature of Service Provider’s Authorized Representative)

 

 

(Printed Name)

 

 

(Title)

 

 

(Date)

 

HOME DEPOT U.S.A., INC.:

 

/s/ Gene Scriven

 

Gene Scriven

Chief Information Security Officer

 

RETURN SIGNED DOCUMENT TO:

 

ATTENTION: THE HOME DEPOT “B2B” SERVICES

FAX NUMBER: 770-384-4128

 

THE HOME DEPOT USE ONLY

Used to replace:

 

¨ Technology Access Agreement

 

¨ Web Invoicing Agreement

 

¨ Service Provider Content Agreement

 

¨ Trading Partner Agreement

 

¨ Import PO/PO Change

 

¨ Import Vendor Forecasting

 

System Access Granted:

 

                 System                  Date                  initials

                 System                  Date                  initials

                 System                  Date                  initials

                 System                  Date                  initials

                 System                  Date                  initials

 


 

SPA ATTACHMENT 7: Computer Access Agreement    Page 3 of 3    Ver. 2005-1/Mod.
030105      



--------------------------------------------------------------------------------

ATTACHMENT 8: AMENDMENT OF SERVICE PROVIDER AGREEMENT

 

U. S. Remodelers, Inc.

 

Service Provider’s Full Business Name

Effective Date of this Amendment: May 1, 2006

THIS AMENDMENT, if accepted by the Parties as evidenced by the signatures of
their authorized representatives below, will amend, as specified below, the
Service Provider Agreement (“Agreement” or “SPA”) effective May 1, 2006 between
The Home Depot and the Service Provider identified above. (Capitalized terms
used in this Form of Amendment to Service Provider Agreement shall have the
meanings ascribed to such terms in the SPA unless otherwise stated herein.)

 

¨ To change Service Provider’s name, address, or other information originally
appearing on the Face Page of the SPA to:

 

        

Service Provider’s Full Business Name

 

  

Service Provider’s State of Incorporation

 

 

Service Provider’s Primary Business Address

    

 

City

 

  

State

 

  

Zip

 

–                         –   –                         –   –
                        – Service Provider’s Primary Tel. No.   Service
Provider’s Primary Fax No.   Service Provider’s Primary Mobile No.        

 

x To replace the existing Section(s) 8.5 of the SPA with the new Section(s) 8.5
of the SPA attached hereto in Addendum B.

 

x To add Amendment to Annex 3, Paragraph 8.3 of the SPA attached hereto in
Addendum A.

 

¨ To incorporate the materials attached hereto as Addendum                     
into the SPA.

 

x To provide notice of (attach additional pages as necessary):

To replace the existing Section(s) 15.1 of the SPA with the new Section(s) 15.1
of the SPA attached hereto in

--------------------------------------------------------------------------------

Addendum C.

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

¨ To make such other amendment(s) to the SPA as is/are described below (attach
additional pages as necessary):

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

[Signature Page Follows]

 

SPA ATTACHMENT 6: AMENDMENT OF SERVICE PROVIDER AGREEMENT   
Page 1 of    (Exclusive of Addenda) Ver. 2005-1/Mod. 030105   



--------------------------------------------------------------------------------

ATTACHMENT 8: AMENDMENT OF SERVICE PROVIDER AGREEMENT

 

AMENDMENT OF SERVICE PROVIDER AGREEMENT – SIGNATURE PAGE

This Amendment shall not be an effective Amendment to the SPA nor binding on the
Parties in any way, unless and until this Amendment has been signed by a duly
authorized representative of each Party in the spaces provided below.

 

By:   X /s/    

By:

  X /s/

(Service Provider’s Authorized Representative)

    (The Home Depot’s Authorized Representative)

Print Name:          Print Name:     

Title:          Title:     

Date:          Date:     

This Amendment of the Service Provider Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

SIGNATURE(S) OF SERVICE PROVIDER’S
PRINCIPAL(S)     SIGNATURE(S) OF CO-SIGNERS’ AUTHORIZED REPRESENTATIVE(S)

X     X

Print Name:       Print Name:  

Title:       Title:  

Company:       Company:  

X     X Print Name:       Print Name:  

Title:       Title:  

Company:       Company:  

X     X Print Name:       Print Name:  

Title:       Title:  

Company:       Company:  

X     X Print Name:       Print Name:  

Title:       Title:  

X     X

 

 

SPA ATTACHMENT 6: AMENDMENT OF SERVICE PROVIDER AGREEMENT   
Page 2 of    (Exclusive of Addenda) Ver. 2005-1/Mod. 030105   



--------------------------------------------------------------------------------

ANNEX 1: EXCLUSIVITY

 

U. S. Remodelers, Inc.

Service Provider’s Full Business Name

 

1 Introduction

 

1.1 Pursuant to the Service Provider Agreement (the “SPA”) effective May 1, 2006
between Home Depot U.S.A., Inc. (“The Home Depot”) and the Service Provider
identified above, this Annex 1 to the SPA is hereby added and incorporated into
the SPA effective as of the Effective Date of the SPA unless otherwise stated
herein.

 

2 Exclusivity of Services

 

2.1 During the term of the SPA, Service Provider shall not, with respect to the
markets indicated below, or, if no Markets are listed below, all Markets listed
in Attachment 1, enter into any agreement or other arrangement with any entity
operating in whole or in part as a home improvement retailer or other business
(collectively, the “The Home Depot Competitors”) involved either directly or
through affiliates or subcontractors in marketing, selling, or providing (or
arranging for the provision of) any products and/or services competitive with
those specified in Attachment 1.

 

     Applicable Market(s)*    Notes*    

All Home Depot/EXPO Markets        

                                                                               
                                                        

(Attach additional pages as necessary.)

Additional Provisions Concerning Exclusivity:

 

--------------------------------------------------------------------------------

SERVICE PROVIDER SHALL, IN ADDITION TO FULFILLING ITS OBLIGATIONS UNDER SECTION
2.1 OF THIS

--------------------------------------------------------------------------------

ANNEX 1, REFRAIN FROM OFFERING, DIRECTLY OR INDIRECTLY, PRODUCTS AND/OR SERVICES
THAT ARE

--------------------------------------------------------------------------------

LIKE, SIMILAR TO, AND/OR COMPETITIVE WITH, THE PRODUCTS AND SERVICES IN ANY
MARKET (INCLUDING,

--------------------------------------------------------------------------------

WITHOUT LIMITATION, MARKETS THAT HAVE NOT BEEN ASSIGNED BY HOME DEPOT TO SERVICE
PROVIDER)

--------------------------------------------------------------------------------

UNDER ANY MARKS OTHER THAN AS EXPRESSLY APPROVED IN WRITING BY HOME DEPOT.

--------------------------------------------------------------------------------

HOME DEPOT SHALL NOT USE ANY SERVICE PROVIDER IN ANY MARKETS AWARDED TO SERVICE
PROVIDER

--------------------------------------------------------------------------------

HEREIN TO PERFORM THE SAME OR SIMILAR SERVICES AS THOSE THAT MAY BE PERFORMED BY
SERVICE

--------------------------------------------------------------------------------

PROVIDER UNDER THIS AGREEMENT.

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Attach additional pages as necessary.)

 

SPA ANNEX 1: Exclusivity    Page 1 of             Ver. 2005-1/Mod. 030105      



--------------------------------------------------------------------------------

ANNEX 2: FURNISHING MERCHANDISE

 

U. S. Remodelers, Inc.

Service Provider’s Full Business Name

 

1 Introduction

 

1.1 This Annex 2 to the SPA is hereby added and incorporated into the SPA
effective as of the Effective Date of the SPA unless otherwise stated herein.

 

1.2 The provisions of this Annex 2 apply if, and only if, Service Provider
shall, as specified in Attachment 1, be responsible for “furnishing,” i.e.,
independently (or, if mutually agreed by the Parties, through a manufacturer or
supplier designated by The Home Depot) sourcing, purchasing, fabricating,
manufacturing, shipping and/or delivering the products and materials
(“Merchandise”) that Service Provider shall also be responsible for installing
under the Agreement. The provision of this Annex 2 shall not apply to
Merchandise sourced by Service Provider from any The Home Depot store or any
legal affiliate of Home Depot U.S.A., Inc.1

 

2 Sourcing

 

2.1 In fulfillment of its obligation to furnish Merchandise hereunder, Service
Provider may contract independently with such third party Merchandise
manufacturer(s) and/or supplier(s) as are, or may be, designated or approved by
The Home Depot. Alternatively, Service Provider may, if specified in Attachment
1, directly manufacture and/or fabricate Merchandise.

 

2.2 However it is sourced, Merchandise may be fabricated or finished, in whole
or in part, by either the manufacturer or supplier of Merchandise or by Service
Provider as specified in Attachment 1.

 

2.3 Service Provider shall be solely responsible for negotiating all terms and
conditions, including, but not limited to, pricing terms, of any contract(s)
between or among Service Provider and the manufacturer(s) and/or supplier(s) of
Merchandise. Service Provider’s obligations to The Home Depot under the SPA
shall, unless otherwise mutually agreed in writing by the Parties, be
independent of Service Provider’s obligations under any particular contractual
arrangement between Service Provider and a Merchandise manufacturer or supplier.

 

3 Title and Risk of Loss

 

3.1 All shipments or deliveries of Merchandise made, or arranged by, Service
Provider pursuant to a Service Order shall be designated “FOB Destination,”
whether being shipped to Service Provider, to a Customer, or to any third party,
unless otherwise expressly agreed upon in writing by The Home Depot.

 

--------------------------------------------------------------------------------

1 Capitalized terms used in this Annex 2 shall have the meanings ascribed to
such terms in the SPA unless otherwise stated herein.

 

3.2 No liability shall be incurred by The Home Depot and no risk of loss with
respect to the Merchandise shall pass to The Home Depot unless otherwise
expressly agreed upon in writing by The Home Depot.

 

4 Price Changes

 

4.1 Nothing herein contained shall permit a change in any pricing specified on
the applicable Service Order or as provided elsewhere under the SPA unless
expressly agreed upon in writing by The Home Depot. In no instance shall The
Home Depot be liable to Service Provider in excess of the actual Service Order
price, less applicable discounts and/or other deductions, and no interest or
other charge including, but not limited to, freight charges shall be recognized
or paid by The Home Depot upon, or in connection with, any such Service Order,
whether claimed by reason of late payment or otherwise.

 

5 Merchandise Warranties and Guarantees

 

5.1 Service Provider agrees that The Home Depot shall not be responsible or
liable for the inspection, packaging, shipment, or delivery of Merchandise
furnished hereunder by Service Provider and further agrees that all warranties,
representations, and conditions, legal or otherwise, and whether express or
implied, shall survive any inspection, installation (whether by Service
Provider, The Home Depot, or any authorized third party as directed by The Home
Depot consistent with the terms and conditions of the SPA), acceptance, and
payment by The Home Depot and any Customer.

 

5.2 Approval by The Home Depot of Service Provider’s designs, raw materials,
fabrication or manufacturing processes, materials, or packaging shall not
relieve Service Provider from any obligations under any warranties,
representations, conditions, or guarantees. Further, Service Provider
represents, warrants, and guarantees that the design, composition, manufacture,
packaging, and warnings respecting Merchandise furnished by Service Provider are
compliant with all applicable state and federal laws, regulations, and
requirements. Merchandise furnished hereunder (whether paid for or not) is
subject, at The Home Depot’s sole discretion, to inspection, testing, and
approval by The Home Depot or an authorized representative of The Home Depot.

 

6 Representations and Warranties

 

6.1 Service Provider represents, warrants, and guarantees the following:

 

  (a) That no term or condition of any contractual arrangement between Service
Provider and the manufacturer, supplier, or shipper of any Merchandise shall in
any way impair Service


 

SPA ANNEX 2: Furnishing Merchandise    Page 1 of 4    Ver. 2005-1/Mod. 030105   
  



--------------------------------------------------------------------------------

ANNEX 2: FURNISHING MERCHANDISE

 

 

Provider’s ability to fulfill its obligations under the SPA.

 

  (b) That the Merchandise furnished pursuant to any Service Order shall not
infringe any actual or alleged patent, design, trade name, trademark, copyright,
trade secret, or any right or entitlement of any third party.

 

  (c) That the Merchandise furnished hereunder shall be merchantable, fit for
its intended purpose, and free from any and all defects.

 

  (d) That all guarantees, warranties, labels, packaging, and instructions and
warnings furnished in connection with Merchandise, comply with all applicable
federal, state, provincial, and local laws, ordinances, codes, rules,
regulations, and court rulings of the country of origin, the country of transit,
or any other applicable country or jurisdiction (collectively, for purposes of
this Annex 2, the “Laws”);

 

  (e) That, if required by Law, the labels, packaging, instructions and warnings
accompanying Merchandise are multilingual and/or contain universally accepted
pictographs or symbols;

 

  (f) That Service Provider, if necessary, will supply The Home Depot with any
and all instructions, warnings or safety sheets for said Merchandise as required
by Law;

 

  (g) That the weights, measures, signs, legends, words, particulars, or
descriptions, if any, stamped, printed, or otherwise attached to the Merchandise
or containers (including US required country of origin markings) or referring to
the Merchandise delivered hereunder are true and correct and comply with all
Laws;

 

  (h) That all Merchandise conforms and complies with all Laws, including but
not limited to, the following:

 

  (i) Consumer Product Safety Act;

 

  (ii) Magnuson–Moss Warranty Act;

 

  (iii) Federal Trade Commission Improvement Act;

 

  (iii) Fair Packaging and Labeling Act;

 

  (iv) Textile Fiber Products Identification Act;

 

  (v) Flammable Fabrics Act;

 

  (vi) Wool Products Labeling Act;

 

  (vii) Federal Food, Drug, and Cosmetics Act;

 

  (viii) Federal Hazardous Substances Act;

 

  (ix) all Federal Trade Commission Rules and Regulations; and

  (x) the standards of Underwriters Laboratories, Inc., (including all language
requirements) or such other testing laboratory approved by The Home Depot.

 

6.2 If requested to do so, Service Provider agrees to provide The Home Depot
with a signed guaranty form with respect to the above warranties if prescribed
by any Law before payment is required to be made under any Service Order.

 

7 Termination, Cancellation, and Returns

 

7.1 Notice of defects in the Merchandise shall be considered made within a
reasonable time, if made within a reasonable time after being discovered by The
Home Depot or after notification is given to The Home Depot by a Customer or any
user of the Merchandise. The return of such Merchandise shall not relieve
Service Provider from liability for failure to furnish conforming Merchandise
hereunder with respect to warranties, whether express or implied. Resale,
repackaging, cutting up (or otherwise modifying) Merchandise for the purpose of
resale or for use shall not be considered as acceptance of the Merchandise so as
to bar The Home Depot’s right to deem such Merchandise to be nonconforming with
the requirements of the SPA or a Service Order, to reject such Merchandise, or
to deem Service Provider to be in breach or default of its obligations under the
SPA or seek any other remedy available under the SPA or applicable law.

 

7.2 In addition to all other remedies available under the SPA, Service Provider
authorizes The Home Depot to cancel any Service Order in whole or in part,
reject Merchandise, refuse to receive Merchandise, or return all or part of
Merchandise, paying only on a pro-rata basis for any Merchandise retained, or
Services provided, under a Service Order, and returning the balance at Service
Provider’s expense without The Home Depot incurring any liability to Service
Provider if, in The Home Depot’s reasonable opinion:

 

  (a) Service Provider fails to comply with any of the terms or conditions of
the Service Order;

 

  (b) Service Provider breaches its express warranties, guarantees, or
representations set forth in the Warranties and Guarantees section contained
herein or elsewhere in the SPA;

 

  (c) Merchandise is defective in whole or in part or Merchandise is not of
merchantable quality or is otherwise not fit for the purposes sold;

 

  (d) Merchandise received is less than or in excess of the quantity, weight or
volume provided for in the Service Order, or varies in any respect from the
samples from which or


 

SPA ANNEX 2: Furnishing Merchandise    Page 2 of 4    Ver. 2005-1/Mod. 030105   
  



--------------------------------------------------------------------------------

ANNEX 2: FURNISHING MERCHANDISE

 

specifications for which the Service Order was placed;

 

  (e) Merchandise is received before or after the specified delivery dates and
times;

 

  (f) Service Provider fails to comply with the shipping or invoicing
instructions on the Service Order;

 

  (g) A claim is made that the sale or offer of sale of said Merchandise or the
use of said Merchandise by The Home Depot infringes or would infringe any
alleged patent, design, trade name, trademark, copyright, trade secret, right or
entitlement of any third Party;

 

  (h) Service Provider files, voluntarily or involuntarily, a petition in
bankruptcy under any bankruptcy law, becomes insolvent, makes any assignment or
arrangement with or for the benefit of creditors, or has a receiver or person
acting in a similar capacity appointed for it; and/or

 

  (i) Discontinuance of or substantial interference with The Home Depot’s
business has occurred, in whole or in part, or with respect to the particular
store or department for which the Service Order is given by reason of fire,
flood, storm, drought, hurricane, earthquake, war, strike, labor dispute, act of
God, terrorism, embargo, civil commotion, governmental regulation, or any other
cause beyond The Home Depot’s reasonable control.

 

7.3 Acceptance of Merchandise in the circumstances set forth in Sections 7.2(a)
through 7.2(i) of this Annex 2 shall not bind or obligate The Home Depot to
accept further Merchandise pursuant to the subject Service Order. Acceptance of
the Merchandise in such circumstances shall not be construed as a waiver of The
Home Depot’s right to recover for Service Provider’s non-compliance with the
requirements of the SPA or the particulars of the subject Service Order.

 

7.4 Notwithstanding any other provision of the SPA to the contrary, cure of
nonconforming tender may be made only with the express written consent of The
Home Depot.

 

7.5 The Home Depot expressly retains its right to pursue a claim or charge-back
with Service Provider for shortage, damage or other defect of delivered
Merchandise that comes to The Home Depot’s attention following the delivery of
such Merchandise.

 

8 Recalls

 

8.1 In the event the Consumer Product Safety Commission or other federal, state
or local agency (collectively and interchangeably, the “Commission”) issues an
order pursuant to any consumer protection law (hereinafter referred to as the
“Act”)

 

requiring either The Home Depot or Service Provider to recall, replace, repair
or make refunds with respect to all or part of any Merchandise furnished by
Service Provider hereunder (a “Recall”), Service Provider shall do so at its
sole expense (including, without limitation, reimbursements to The Home Depot
for The Home Depot’s reasonable “out-of-pocket” expenses) in such reasonable
manner as is determined by Service Provider, subject to The Home Depot’s
concurrence. Provided, however, that The Home Depot’s concurrence shall not be
unreasonably withheld. For purposes of this Section, “out-of-pocket” expenses
shall include any expense incurred by The Home Depot relating to the Recall,
including, without limitation, Merchandise handling expenses.

 

8.2 Where both Parties agree or where either Party determines in its reasonable
discretion that a Recall is warranted prior to, or without regard, to any
proceeding or determination by the Commission, Service Provider shall assume all
costs and expenses of such Recall (including, without limitation, reimbursements
to The Home Depot for The Home Depot’s reasonable “out-of-pocket” expenses) and
such Recall shall be effectuated in a manner agreed upon between Service
Provider and The Home Depot. For purposes of this Section, “out-of-pocket”
expenses shall include any expense incurred by The Home Depot relating to the
Recall, including, without limitation, Merchandise handling expenses.

 

8.3 In any event, if The Home Depot has inventoried or is storing any
Merchandise subject to a Recall, Service Provider shall accept return of all of
The Home Depot’s inventory involved in a Recall and Service Provider shall
refund to The Home Depot all monies paid for said inventory. In no event shall
Service Provider treat The Home Depot less favorably than any other customer in
the event of a Recall or potential Recall.

 

8.4 Nothing contained in this section shall prevent The Home Depot from taking
any actions as may be required of it under the Act and Service Provider shall
pay The Home Depot all costs and expenses incurred by The Home Depot in so
doing.

 

9. Shipping Losses, Damages, Injuries, and Delays

 

9.1

Service Provider shall at all times protect Merchandise from damage by the
elements and exercise extreme caution and care to prevent the Merchandise from
being lost, stolen, damaged, or destroyed. The liability of Service Provider for
the loss, damage or delay to Merchandise hereunder shall be in accordance with
the liability imposed by the SPA, including this Annex 2 and 49 USC § 14706.
Notwithstanding anything to the contrary contained herein, in the event that the
cause of loss

 


SPA ANNEX 2: Furnishing Merchandise    Page 3 of 4    Ver. 2005-1/Mod. 030105   
  



--------------------------------------------------------------------------------

ANNEX 2: FURNISHING MERCHANDISE

 

  or damage is not clearly the responsibility of The Home Depot, Service
Provider shall be liable for the cost of such loss or damage. No writing of any
description, including a Service Provider tariff or a bill of lading issued with
respect to any particular shipment, shall be competent to show that there has
been a “shipper waiver” or any agreement by The Home Depot to limit the Service
Provider’s liability hereunder within the meaning of 49 USC § 14706 (c), unless
the same shall have been actually signed by the President of The Home Depot’s
Services Division and by a Vice President of The Home Depot’s Legal Department.

 

9.2 In the event of any accident, theft, delay, storage, or other problem which
impairs the safe and prompt delivery of the Merchandise, Service Provider shall
immediately notify The Home Depot.

 

9.3 If any Merchandise or any part thereof is lost, damaged, or destroyed during
delivery, in addition to all other remedies available under the SPA, The Home
Depot may, if it has incurred any resulting costs, require Service Provider to
reimburse The Home Depot for such costs, which reimbursement shall not be
limited or reduced by any released values or released valuations to which The
Home Depot has expressly agreed in writing.




 

SPA ANNEX 2: Furnishing Merchandise    Page 4 of 4    Ver. 2005-1/Mod. 030105   
  



--------------------------------------------------------------------------------

ANNEX 3: SALES AND MARKETING

 

U. S. Remodelers, Inc.

Service Provider’s Full Business Name

 

1 Introduction

 

1.1 Pursuant to the Service Provider Agreement (the “SPA”) effective May 1, 2006
between Home Depot U.S.A., Inc. (“The Home Depot”) and the Service Provider
identified above, this Annex 3 to the SPA is hereby added and incorporated into
the SPA effective as of the Effective Date of the SPA unless otherwise stated
herein.

 

1.2 This Annex 3 to the SPA  -applies if, and only if, Service Provider shall,
as specified in Attachment 1, be engaged in sales and marketing activities under
the SPA, including, but not necessarily limited to, direct-to-customer sales on
behalf of The Home Depot. The Parties understand that this Annex 3 is intended
only as a general description and overview of the Parties’ respective
obligations in regard to the marketing and sale of the Services and is qualified
by the specific provisions contained elsewhere in the SPA and all other
attachments to the SPA including, but not limited to, the SPRG.1

 

2 Joint Sales and Marketing of Installations

 

2.1 The Home Depot and Service Provider shall cooperatively market, and Service
Provider shall sell, on The Home Depot’s behalf, Installations and, if
applicable, associated enhanced service plans and extended warranties (“ESPs”)
in accordance with the terms and conditions of this Annex 3 and the SPA.

 

2.2 Compensation of Service Provider. The Home Depot shall pay Service Provider
as specified in the attachment referenced herein as “Schedule 1 to Annex 3.” an
amount equal to              percent of the documented total retail selling
price of each completed Installation and shall retain              percent of
same. Any adjustments to the foregoing formula or to the compensation due
Service Provider shall be made consistent with such other terms and conditions
of this SPA as are, or may be, applicable.

 

3 Service Provider Responsibilities

 

3.1 Except as may otherwise be specified in Attachment 1, Service Provider
shall, at Service Provider’s sole expense, provide:

 

  (a) design, construction, delivery, set-up and maintenance of mutually agreed
upon in-store displays of the Services;

 

  (b) mutually agreed upon signage, brochures, and other printed materials
(“Marketing

 

--------------------------------------------------------------------------------

1Capitalized terms used in this Annex 3 shall have the meanings ascribed to such
terms in the SPA unless otherwise stated herein.

 

       Materials”) designed to promote the sale of Installations;

 

  (c) authorized employees, agents, subcontractors, or representatives of
Service Provider (each a “Service Provider Representative”) to man in-store
displays in designated The Home Depot stores provided that Service Provider
shall reassign or remove any Service Provider Representative from participating
in the sale of Installations if The Home Depot reasonably requests in writing
that such Service Provider Representative be reassigned or removed on grounds of
impairing Service Provider’s ability to fulfill its obligations under the SPA
(such Service Provider Representatives shall be subject to the background
investigation requirements of Section 8 of the General Terms and Conditions of
the SPA);

 

  (d) training to designated The Home Depot associates or representatives to
help them more effectively promote the sale of Installations;

 

  (e) follow-up with respect to all sales leads generated as a result of the
Parties’ marketing activities hereunder;

 

  (f) in-home sales presentations to prospective Customers;

 

  (g) executed sales contracts for Installations as further detailed below; and

 

  (h) follow-up service to address Customer questions/concerns about
Installations, Customer warranty claims, and, in coordination with The Home
Depot, Customer complaints.

 

4 The Home Depot’s Responsibilities

 

4.1 Except as may otherwise be specified in Attachment 1, The Home Depot shall,
at its sole expense, provide:

 

  (a) display space in designated The Home Depot stores for demonstration of,
display of, or promotion of, Installations. If mutually agreed by the parties,
The Home Depot shall also maintain a working telephone, accessible to
prospective Customers, capable of connecting such Customers on a toll-free basis
to any call center or centers operated in support of the Parties marketing
and/or sales activities under the SPA;

 

  (b) transmission to Service Provider of sales leads generated as a result of
the establishment and use of the display space referenced above; and

 

  (c) payment to Service Provider of an agreed-upon percentage of revenue
derived from


 

SPA ANNEX 3: Sales and MarketingSales and Marketing – Schedule    Page 1 of 5   
Ver. 2005-1/Mod. 030105      



--------------------------------------------------------------------------------

ANNEX 3: SALES AND MARKETING

 

       sales of Installations as provided in Attachment 1.

 

5 Call Center Operations

 

5.1 Except as may otherwise be specified in Attachment 1, The Home Depot shall
maintain a toll-free telephone number (the “The Home Depot Toll-Free Number”),
solely owned by The Home Depot, for use by prospective Customers to make
inquiries about Installations, to request sales appointments, and to make other
requests permitted by the SPA in relation to the The Home Depot Toll-Free
Number.

 

5.2 Except as may otherwise be specified in Attachment 1, Service Provider shall
be responsible, at Service Provider’s sole expense, for receiving, processing,
and handling all calls dialed to the The Home Depot Toll-Free Number.

 

5.3 Telephone calls dialed to the The Home Depot Toll-Free Number shall be
automatically transferred to a call center manned by customer service
representatives capable of processing requests for sales appointments and
gathering other relevant information to the scheduling and completion of such
appointments.

 

5.4 If a customer service representative handling calls to the The Home Depot
Toll-Free Number determines that a person calling the The Home Depot Toll-Free
Number is interested in other home improvement products or services offered by
The Home Depot, that customer service representative shall advise the caller of
the contact information pertinent to such products or services.

 

5.5 Consistent with requirements of applicable law, Service Provider shall
permit The Home Depot to listen to calls or recordings of calls to the The Home
Depot Toll-Free Number for the purpose of evaluating call quality and
recommending improvements to the call handling process.

 

5.6 Upon not less than ninety (90) calendar days’ written notice to Service
Provider, The Home Depot may at its sole expense itself assume full or partial
responsibility or arrange for a third-Party to handle all or a portion of the
calls dialed to the The Home Depot Toll-Free Number and operate any supporting
call center or centers. This Section 5.6 shall not be deemed to authorize The
Home Depot to take control of any call center owned by, or internal to, Service
Provider but does authorize The Home Depot to establish or utilize other call
centers as set forth above.

 

6 Installation Pricing and Warranties

 

6.1 Except as may otherwise be specified in Attachment 1, Service Provider may
determine, in Service Provider’s sole discretion, the prices at which
Installations and Extended Warranties or

 

     Service Plans (collectively and interchangeably, “Installations”) are
offered for sale and sold to prospective Customers by Service Provider on Home
Depot’s behalf (in each case the “Installation Price”), provided that Service
Provider shall ensure that the Installation Price:

 

  (a) is determined on a basis consistent with Service Provider’s usual pricing
practices regarding products and services comparable to Installations; and

 

  (b) does not in any way advantage sales of Service Provider’s products and
services (regardless of whether those products and services are comparable to
Installations) over sales of Installations.

 

7 Project Leads and Sales Appointments

 

7.1 Service Provider shall ensure that each of its in-store representatives in
participating The Home Depot stores:

 

  (a) appropriately records each lead generated by that Service Provider
in-store representative on such form as may be agreed by the Parties from time
to time; and

 

  (b) faxes or otherwise delivers in a timely manner each form to the call
Center servicing the The Home Depot Toll-Free Number.

 

7.2 Service Provider shall schedule and conduct Assignments in a manner that
does not advantage Service Provider’s customers or potential customers over The
Home Depot’s Customers or potential Customers.

 

7.3 Each quotation for an Installation or ESP made by Service Provider to
prospective Customers shall be in a form specified by The Home Depot.

 

8 The In-Home Sales Process

 

8.1 Service Provider shall ensure that each Customer completes and signs a
Customer Contract in a form specified by The Home Depot. Each such Customer
Contract shall be between The Home Depot and the subject Customer
notwithstanding the fact that it will be signed, on The Home Depot’s behalf, by
Service Provider or an authorized representative thereof.

 

8.2 The Home Depot authorizes Service Provider and its approved Principals,
employees, agents, and subcontractors, to execute Customer Contracts on its
behalf, subject to The Home Depot’s final approval, provided that neither the
authority granted under this Section 8 nor any other provision of the SPA shall
permit Service Provider or any Principal, employee, agent, or subcontractor
thereof to make changes to the form of the Customer Contract. The authority
granted to Service Provider to act in the name of and on behalf of The Home
Depot under this Section 8 shall be strictly limited to the powers expressly
stated in this Section 8.


 

SPA ANNEX 3: Sales and Marketing    Page 2 of 5    Ver. 2005-1/Mod. 030105      



--------------------------------------------------------------------------------

ANNEX 3: SALES AND MARKETING

 

  8.3 Service Provider shall obtain all blank Customer Contract forms from The
Home Depot’s designated forms vendor at Service Provider’s sole expense and
shall be responsible for maintaining a sufficient stock of Customer Contract
forms for use on an ongoing basis.

 

  8.4 A Customer may, at the Customer’s option, pay for the Installation and any
associated ESP purchased by that Customer using any of the following:

 

  •   personal check;

 

  •   American Express, Discover, MasterCard, or VISA credit card;

 

  •   The Home Depot credit card or The Home Depot Home Improvement Loan or a
similarly branded credit vehicle; and/or

 

  •   any other method of payment as may be accepted by The Home Depot from time
to time.

 

8.5 Service Provider shall ensure that the option to pay for the Installation
and any ESP using a The Home Depot credit card or The Home Depot Home
Improvement Loan is (the exercise of which option may require completion and
submission by the Customer of specified application materials) presented to each
prospective Customer at each sales appointment.

 

8.6 The Parties shall comply with all provisions of federal and state laws
governing credit sales, including but not limited to provisions dealing with
proper disclosures to customers, finance charges and the like, with respect to
credit sales or their solicitation and the right of rescission.

 

9 Acceptance of Customer Payments

 

9.1 Service Provider and its approved Principals, employees, agents, and
subcontractors shall generally follow the steps and procedures specified in this
Section 9 in accepting payment from Customers. The SPRG may contain additional
detail or specify alternative procedures to be followed by Service Provider.
Moreover, procedures concerning the acceptance and handling of Customer payments
may vary depending upon program requirements. Service Provider shall confirm
which procedures are applicable prior to the start of the program covered under
the SPA.

 

9.2 If payment is by personal check or money order, the Service Provider
Representative shall ensure that the body of the check or money order is
completely and accurately filed out by the Customer and that the payee is “The
Home Depot” or, if applicable, “EXPO Design Center.”

 

9.3 If payment is by credit card, the Service Provider or its authorized
representative (or the Customer)

 

shall write the credit card information, including the expiration date, on the
Customer Contract and Service Provider will confirm that the person presenting
the credit card is in fact authorized to use the credit card. The payee must
always be “The Home Depot” or, if applicable, “EXPO Design Center.” Under no
circumstances shall the payee be Service Provider or any Principal, employee,
agent, subcontractor, or representative thereof. Service Provider shall call the
credit provider to confirm that there is sufficient credit to cover the entire
purchase amount. If there is insufficient credit available, Service Provider
shall contact the customer to arrange an alternative, acceptable method of
payment, provided that if an alternative, acceptable method of payment cannot be
confirmed, neither The Home Depot nor Service Provider will be under any
obligation to complete Installation as spelled out in the Customer Contract.

 

9.4 Where payment is by an existing The Home Depot Credit Card or The Home Depot
Home Improvement Loan (interchangeably, “HDCC”), the procedures are the same as
for other credit cards, except that there is no expiration date on a The Home
Depot card, so Service Provider does not have to record this information on the
Customer Contract. Furthermore, Service Provider must still record an
authorization number on the Customer Contract. Service Provider shall call The
Home Depot Credit Services (“HDCS”) prior to completing the Customer Contract to
confirm that there is sufficient credit available to cover the purchase amount.

 

9.5 If Customer applies for a new HDCC at the time of payment, Service Provider
shall ensure that the Customer properly completes and signs the new HDCC
application (provided by The Home Depot). Service Provider shall call HDCS to
obtain a new account number for the Customer and authorization for the required
credit amount. Service Provider shall also separately record the name of the
HDCS customer service representative for inclusion with Customer Contract if The
Home Depot requires submission of the Customer Contract (or a copy thereof) to
The Home Depot. If the application process is successful, The Home Depot will
notify Service Provider and Service Provider will record that information on the
completed Customer Contract.

 

9.6 Cash shall not be accepted as a method of payment. Ordinarily, Home Depot
Gift Cards are also not accepted as a method of payment; for additional details
concerning acceptable methods of payment, Service Provider should consult its
designated The Home Depot contact.

 

10 “Leave Behind” Materials

 

10.1 Subject to all approvals required under the SPA, the Parties shall develop
Marketing Material incorporating the Parties’ licensed marks for use on a “leave


 

SPA ANNEX 3: Sales and Marketing    Page 3 of 5    Ver. 2005-1/Mod. 030105      



--------------------------------------------------------------------------------

ANNEX 3: SALES AND MARKETING

 

     behind” basis by Service Provider following in-home sales appointments.

 

10.2 Marketing Material used by the Parties for “leave behind” purposes shall,
unless otherwise directed by The Home Depot, include at least one prominently
placed licensed mark of each Party consistent with the requirements of
Section 15.1 of the SPA and Annex 4.

 

10.3 Except as may otherwise be specified in Attachment 1, each Party shall bear
its own costs associated with reproducing and distributing Marketing Material
used by it hereunder.




 

SPA ANNEX 3: Sales and Marketing    Page 4 of 5    Ver. 2005-1/Mod. 030105      



--------------------------------------------------------------------------------

ANNEX 3: SALES AND MARKETING

 





 

SPA ANNEX 3: Sales and Marketing    Page 5 of 5    Ver. 2005-1/Mod. 030105      



--------------------------------------------------------------------------------

ANNEX 3: SALES AND MARKETINGSCHEDULE 1 TO ANNEX 3

The [Make this into “Schedule 1 to Annex 3.”

Home Depot shall pay Service Provider an amount equal to see below percent of
the documented total retail selling price of each completed Installation and
shall retain see below percent of same. Any adjustments to the foregoing formula
or to the compensation due Service Provider shall be made consistent with such
other terms and conditions of this SPA as are, or may be, applicable.

Additional Provisions Concerning Compensation of Service Provider:

 

--------------------------------------------------------------------------------

See market listings for each service. Compensation varies by market and service.

--------------------------------------------------------------------------------

The prices quoted by Service Provider shall be competitive and shall further
reflect the cost savings inherent in the

--------------------------------------------------------------------------------

business model set forth under this SPA in comparison to the prices charged by
Service Provider for comparable

--------------------------------------------------------------------------------

goods and services offered by the Service Provider to its own customers outside
the Program.

--------------------------------------------------------------------------------

In the event Home Depot or its selected financing entity declines to provide
financing or the terms offered are not

--------------------------------------------------------------------------------

accepted by the customer, the Service Provider shall, if directed to do so by
Home Depot, refer the customer to

--------------------------------------------------------------------------------

secondary financing entities to be designated and pre-approved by Home Depot.

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[Allow for additional provision to be specified.]

 

SPA ANNEX 3: Sales and MarketingSales and Marketing –Schedule 1   Page 1 of 4   
Ver. 2005-1/Mod. 030105     



--------------------------------------------------------------------------------

Addendum A

Amendment to Annex 3: Paragraph 8.3.

Paragraph 8.3 of The In-Home Sales Process, of Annex 3: Sales and Marketing is
hereby amended by the addition of the following language. All other terms of
Annex 3 remain as written and are expressly incorporated in this Amendment as if
fully restated. Paragraph 8.3 is amended by the addition of the following:

The Home Depot will use commercially reasonable efforts to ensure that the
Customer Contract forms comply with all state and federal laws. Service Provider
shall take commercially reasonable steps to notify Home Depot of any instances
where said forms are non-compliant. Home Depot hereby agrees to hold Service
Provider harmless from any actions or causes of action that arise solely from
non-compliance of the Customer Contract forms.

 



--------------------------------------------------------------------------------

Addendum B

Section 8.5. of the Service Provider Agreement is amended to read as follows:

IN PARTICULAR, DISCOVERY OF A FELONY CRIMINAL CONVICTION (NO MATTER THE DATE OF
SUCH CONVICTION) OF SERVICE PROVIDER OR ANY EXECUTIVE THEREOF, OR OF ANY
CO-SIGNER WITH SERVICE PROVIDER, SHALL, NOTWITHSTANDING ANY OTHER PROVISION
HEREIN TO THE CONTRARY, BE GROUNDS FOR IMMEDIATE TERMINATION OF THIS SPA BY HOME
DEPOT WITHOUT FURTHER LIABILITY TO SERVICE PROVIDER. DISCOVERY OF A FELONY
CRIMINAL CONVICTION (NO MATTER THE DATE OF SUCH CONVICTION) OF ANY EMPLOYEE,
AGENT, OR SUBCONTRACTOR OF SERVICE PROVIDER, SHALL, NOTWITHSTANDING ANY OTHER
PROVISION HEREIN TO THE CONTRARY, BE GROUNDS FOR IMMEDIATE TERMINATION OF THAT
EMPLOYEE, AGENT OR SUBCONTRACTOR FROM SERVICE PROVIDER.



--------------------------------------------------------------------------------

Addendum C

Section 15.1 of the Service Provider Agreement is amended to read as follows:

15.1 Ownership of Works – Except as otherwise provided in Annex 4, each Party or
its assignee shall, in all events, own and have all right and title in all
ideas, concepts, plans processes (including, without limitation, sales and
marketing processes) creations, trademarks, logos, intellectual property,
displays (whether such displays are used on an in-store or in-home basis) or
other work product (collectively, the “Works”) produced by such Party without a
request from the other Party or produced by a third-party at such Party’s
request, in furtherance of the Parties’ obligations under this SPA. Each Party
shall cooperate fully with the other Party and shall execute such further
documentation as a Party may request in order to establish, secure, maintain, or
protect its and its assignee’s rights with respect to the Works.

Subject to the ownership terms in this section 15.1, each Party hereby expressly
disclaims all right, title and interest in and to intellectual property rights
in the Works owned or provided by the other Party in furtherance of its
obligations under this SPA, and agrees that it will not take any action or
suffer or permit any condition to exist that gives rise to any claim adverse to
the other Party’s title in or right to possess the intellectual property rights
in the Works. Any Works developed or produced jointly by the Parties during the
term of this Agreement shall be owned by The Home Depot or its assigns, and
Service Provider agrees to cooperate fully with The Home Depot and shall execute
such further documentation as The Home Depot or assigns may request in order to
establish, secure, maintain or protect The Home Depot or its assigns
intellectual property rights in such jointly developed Works.

Service Provider owns the “Facelifters” mark which is identified in the
Intellectual Property Agreement (IPA) attached hereto. In addition to the
provisions of the IPA the following terms and conditions shall apply to the use
of the “Facelifters” mark by The Home Depot:

 

1. Service Provider grants to The Home Depot during the term of this Agreement
an exclusive, royalty-free, non-assignable, non-transferable and revocable right
and license, without the right to sublicense, to use the Service Provider’s
“Facelifters” mark solely in connection with the advertising, marketing,
displaying and merchandising of cabinet refacing products and services.

 

2. If this Agreement is terminated by The Home Depot for any reason or is not
renewed by The Home Depot, the right and license granted herein to The Home
Depot shall be revoked, however, The Home Depot shall, at its option, have the
right on a non-exclusive and non-fee basis to continue to use the “Facelifters”
mark for a period of up to 12 months after such termination date. Thereafter,
The Home Depot shall cease using the “Facelifters” mark for any purpose.

 

3. If Service Provider terminates this Agreement or fails to renew this
Agreement, The Home Depot shall have the right and license to use the
“Facelifters” mark for a 12 month period after such termination date under the
same terms as provided in paragraph 1 above.



--------------------------------------------------------------------------------

ANNEX 4: INTELLECTUAL PROPERTY AGREEMENT – MUTUAL GRANT OF LICENSE

 

U. S. Remodelers, Inc.

Service Provider’s Full Business Name

INTELLECTUAL PROPERTY AGREEMENT

Pursuant to the Service Provider Agreement (the “SPA”) effective May 1, 2006
between The Home Depot and the Service Provider identified above, this Annex 4
(“Homer Agreement” or “Intellectual Property Agreement”), is, by the signatures
of the Parties below and by their respective initials appearing on the Face Page
of the SPA, hereby incorporated into the SPA effective as of the Effective Date
of the SPA unless otherwise stated herein. The parties hereto include Service
Provider, The Home Depot, Homer TLC, Inc., (“Homer”) a Delaware corporation the
signature of whose authorized representative appears below on the signature page
to this Annex 4, and all other Parties identified in the SPA (Homer, The Home
Depot, and all such additional Parties being sometimes referred to herein
collectively as the “Parties” and individually as a “Party.”)1

RECITALS

WHEREAS, Homer is a wholly owned subsidiary of The Home Depot, and is the sole
owner of all right, title and interest in and to each trademark, service mark,
trade name, logo, slogan and other identifying symbol and indicia identified in
the attached Exhibit A (the “The Home Depot Marks”);

WHEREAS, Service Provider is the sole owner of all right, title and interest in
and to each trademark, service mark, trade name, logo, slogan and other
identifying symbol and indicia identified in the attached Exhibit B (the
“Service Provider Marks” and, together with The Home Depot Marks, the “Marks”);

WHEREAS, The Home Depot and Service Provider have entered into the SPA whereby
The Home Depot and Service Provider shall co-market Installations;

WHEREAS, in accordance with the SPA, certain aspects of the marketing, sale, and
provision of the Installations shall be co-branded using the Marks and other
intellectual property rights of Homer and Service Provider;

WHEREAS, The Home Depot desires to obtain a license from Service Provider and
Service Provider desires to grant to The Home Depot such license to use the
Service Provider Marks in connection with the marketing, sale and provision of
Installations pursuant to the terms and conditions of this Intellectual Property
Agreement; and

WHEREAS, Service Provider desires to obtain a license from Homer and Homer
desires to grant to

--------------------------------------------------------------------------------

1Capitalized terms used in this Annex 4 shall have the meanings ascribed to such
terms in the SPA unless otherwise stated herein.

Service Provider such license to use The Home Depot Marks in connection with the
marketing, sale, and provision of Installations pursuant to the terms and
conditions of the SPA and this Intellectual Property Agreement.

NOW, THEREFORE, the Parties agree as follows:

Section 1. Homer Grant of License

1.1 Subject to the provisions of this Intellectual Property Agreement, Homer
grants to Service Provider during the term of this Intellectual Property
Agreement a non-exclusive, royalty-free, non-assignable, nontransferable, and
revocable right and license, without the right to sublicense (except as provided
in Section 6.1.3 of this Intellectual Property Agreement), to use The Home Depot
Marks solely in connection with the marketing of Installations in such Markets
as are specified in Attachment 1 of the SPA. The license granted herein is
limited to Service Provider’s use of the Marks in connection with activities
performed under the SPA and the Marks may not be used in any manner (i.e.,
display on clothing, vehicles, or marketing collateral) that has not been
expressly authorized by The Home Depot in writing and/or which is likely to
suggest to the public or the trade that any of Service Provider’s other products
and/or services that are unrelated to, or outside of the scope of, the SPA, are
in any way related to Homer or The Home Depot.

1.2 Neither co-branding nor any other activities of the Parties pursuant to this
Intellectual Property Agreement or the SPA shall be deemed to result in Service
Provider obtaining ownership of or any other interest in any The Home Depot
Marks.

Section 2. Service Provider Grant of License

2.1 Subject to the provisions of this Intellectual Property Agreement, Service
Provider grants to The Home Depot during the term of this Intellectual Property
Agreement a non-exclusive, royalty-free, non-assignable, nontransferable, and
revocable right and license, without the right to sublicense, to use the Service
Provider Marks solely in connection with the marketing of Installations in such
Markets as are specified in Attachment 1 of the SPA. The license granted herein
is limited to Homer or The Home Depot’s use of the Marks in connection with
activities performed in furtherance of the Program and the Marks may not be used
in any manner (i.e., display on clothing, vehicles, or marketing collateral)
that has not been expressly authorized by Service Provider in writing and/or
which is likely to suggest to the public or the trade that any of Homer’s or The
Home Depot’s other products and/or services that are unrelated to, or outside of
the scope of, the SPA, are in any way related to Service Provider.

2.2 Neither co-branding nor any other activities of the Parties pursuant to this
Intellectual Property Agreement or the SPA shall be deemed to result in The Home
Depot obtaining ownership of or any other interest in any Service Provider
Marks.


 

SPA ANNEX 4: Intellectual Property Agreement – Mutual Grant of License   
Page 1 of 7 (Exclusive of Exhibits) Ver. 2005-1/Mod. 030105   



--------------------------------------------------------------------------------

ANNEX 4: INTELLECTUAL PROPERTY AGREEMENT – MUTUAL GRANT OF LICENSE

 

Section 3. Ownership of the Marks

3.1 Homer’s/The Home Depot’s Ownership

3.1.1 Service Provider acknowledges that Homer is the owner of all right, title
and interest in and to The Home Depot Marks. Service Provider agrees that the
essence of this Intellectual Property Agreement is founded on the goodwill
associated with The Home Depot Marks, the value of that goodwill in the minds of
the consuming public, and the continued ability of Homer and The Home Depot to
protect and maintain such goodwill. Service Provider acknowledges having
acquired no ownership interest in The Home Depot Marks and further acknowledges
no ownership interest in The Home Depot Marks will be acquired by reason of this
Intellectual Property Agreement, the SPA, or any agreement between The Home
Depot and any third party pursuant to the SPA. Service Provider will not at any
time do, or knowingly permit Service Provider or any Principal, employee, agent,
subcontractor, or affiliate of Service Provider to do, or encourage any act or
thing which would in any way impair the rights of Homer or The Home Depot in and
to The Home Depot Marks, affect the validity of The Home Depot Marks, or
depreciate the value of The Home Depot Marks or the reputation of Homer or The
Home Depot. All goodwill resulting from use of The Home Depot Marks by Service
Provider shall inure to the benefit of Homer.

3.1.2 Service Provider will never challenge the validity or ownership of The
Home Depot Marks or any applications or registrations for The Home Depot Marks.
Upon termination or expiration of this Intellectual Property Agreement or the
SPA for any reason, Service Provider will cease and desist from all use of The
Home Depot Marks in any way and, as requested by The Home Depot, will either
destroy or deliver to Homer or its duly authorized representative all material
upon which The Home Depot Marks appear within one (1) month of termination or
expiration of this Intellectual Property Agreement or the SPA. Furthermore,
Service Provider shall at no time adopt or use any word, company name, mark or
design which is similar or confusing with The Home Depot Marks, without Homer’s
prior written consent.

3.1.3 Homer represents to Service Provider that, with respect to the Markets in
which The Home Depot Marks will be used under the SPA, (a) Homer owns The Home
Depot Marks free and clear of any encumbrances, (b) there are no adverse claims
relating to The Home Depot Marks, and (c) to the knowledge of Homer, The Home
Depot Marks do not infringe the rights of third parties.

3.2 Service Provider’s Ownership

3.2.1 The Home Depot acknowledges that Service Provider is the owner of all
right, title and

 

interest in and to the Service Provider Marks. The Home Depot agrees that the
essence of this Intellectual Property Agreement is founded on the goodwill
associated with Service Provider Marks, the value of that goodwill in the minds
of the consuming public, and the continued ability of Homer and The Home Depot
to protect and maintain such goodwill. The Home Depot acknowledges having
acquired no ownership interest in Service Provider Marks and further
acknowledges no ownership interest in Service Provider Marks will be acquired by
reason of this Intellectual Property Agreement, the SPA, or any agreement
between The Home Depot and any third party pursuant to the SPA. The Home Depot
will not at any time do, or knowingly permit The Home Depot or any Principal,
employee, agent, subcontractor, or affiliate of The Home Depot to do, or
encourage any act or thing which would in any way impair the rights of Service
Provider in and to the Service Provider Marks, affect the validity of the
Service Provider Marks, or depreciate the value of the Service Provider Marks or
the reputation of Service Provider. All goodwill resulting from use of the
Service Provider Marks by The Home Depot shall inure to the benefit of Service
Provider.

3.2.2 The Home Depot will never challenge the validity or ownership of the
Service Provider Marks or any applications or registrations for the Service
Provider Marks. Upon termination or expiration of this Intellectual Property
Agreement or the SPA for any reason, The Home Depot will cease and desist from
all use of the Service Provider Marks in any way and, as requested by Service
Provider, will either destroy or deliver to Service Provider or its duly
authorized representative all material upon which the Service Provider Marks
appear within one (1) month of termination or expiration of this Intellectual
Property Agreement or the SPA. Furthermore, The Home Depot shall at no time
adopt or use any word, company name, mark or design which is similar or
confusing with the Service Provider Marks, without Service Provider’s prior
written consent.

3.2.3 Service Provider represents to The Home Depot that, with respect to the
Markets in which the Service Provider Marks will be used under the SPA,
(a) Service Provider owns each Service Provider Mark free and clear of any
encumbrances, (b) there are no adverse claims relative to the Service Provider
Marks, and (c) to the knowledge of Service Provider, the Service Provider Marks
do not infringe the rights of third parties.

Section 4. The Home Depot Quality Control

4.1 Maintenance of Quality

4.1.1 In the course of using The Home Depot Marks under the SPA, Service
Provider shall maintain and adhere to specifications and standards of quality
with respect to The Home Depot Marks that conform to or exceed those
specifications and quality standards provided to Service Provider by Homer
and/or The Home Depot (the “The Home Depot Standards”) and those imposed by law.


 

SPA ANNEX 4: Intellectual Property Agreement – Mutual Grant of License   
Page 2 of 7 (Exclusive of Exhibits) Ver. 2005-1/Mod. 030105   



--------------------------------------------------------------------------------

ANNEX 4: INTELLECTUAL PROPERTY AGREEMENT – MUTUAL GRANT OF LICENSE

 

4.1.2 In the event that Homer and/or The Home Depot desires to change The Home
Depot Standards, they will notify Service Provider in writing of such changes,
and will afford Service Provider a reasonable time period in which to adopt such
changes as may be required for Service Provider to conform to the changed The
Home Depot Standards.

4.2. Rights of Inspection

4.2.1 The use of The Home Depot Marks under the SPA shall be subject to the
prior written approval by Homer as to the quality and style used. At least six
(6) samples of each brochure or item concerning each such use shall be furnished
free of charge to Homer by Service Provider for the purpose of Homer’s
examination and approval hereunder sufficiently in advance of any sale,
advertisement, or distribution thereof. Thereafter, any change in the quality or
style of the use of The Home Depot Marks shall be submitted in like fashion for
approval by Homer in advance of any sale, advertisement, or distribution
thereof.

Section 5. Service Provider Quality Control

5.1 Maintenance of Quality

5.1.1 In the course of using The Home Depot Marks under the SPA, The Home Depot
shall maintain and adhere to specifications and standards of quality with
respect to the Service Provider Marks that conform to or exceed those
specifications and quality standards provided to The Home Depot by Service
Provider (the “Service Provider Standards”) and those imposed by law.

5.1.2 In the event that Service Provider desires to change the Service Provider
Standards, it will notify The Home Depot in writing of such changes, and will
afford The Home Depot a reasonable time period in which to adopt such changes as
may be required for The Home Depot to conform to the changed Service Provider
Standards.

5.2. Rights of Inspection.

5.2.1 The use by The Home Depot of the Service Provider Marks under the SPA
shall be subject to the prior written approval of Service Provider as to the
quality and style used by The Home Depot. At least six (6) samples of each
brochure or item concerning each such use shall be furnished free of charge to
Service Provider by The Home Depot for the purpose of Service Provider’s
examination and approval hereunder sufficiently in advance of any sale,
advertisement or distribution thereof. Thereafter, any change in the quality or
style of the use of the Service Provider Marks shall be submitted in like
fashion for approval by Service Provider in advance of any sale, advertisement
or distribution thereof.

 

Section 6. Protection of Trademark Rights

6.1 The Home Depot Marks

6.1.1 Service Provider will apply to all material that includes any The Home
Depot Mark a notice or notices of trademark ownership, licensing, or
registration as required by The Home Depot and by law. In all printed sales
material, catalogs, advertisements, videos, and other tangible references to any
The Home Depot Mark, Service Provider will print the following statements in a
clear, visible position:

(a) “[The Home Depot Marks]2 are registered service marks and trademarks of
Homer TLC, Inc.”; and

(b) any other statements legally required or advisable, or reasonably requested
by The Home Depot, to preserve and protect The Home Depot Marks (e.g., use of
the registration notice ® or other proper notice to indicate a federally
registered trademark and the “TM” or “SM” symbol to indicate an unregistered
mark in which The Home Depot or Homer claims rights and/or which is the subject
of a state registration).

6.1.2 In the event Service Provider becomes aware of any activities amounting to
infringement or unlawful interference with any of The Home Depot Marks or any
part thereof, Service Provider shall give prompt notice to The Home Depot and
Homer of such activities for further action by The Home Depot and Homer.

6.1.3 During the term of the SPA, Service Provider may, with Home Depot’s
advance written approval, sublicense to mutually agreed upon sublicensees the
right to use the Home Depot Marks if it is necessary for such sublicensees to
use the Home Depot Marks in order for Service Provider to comply with its
obligations under this Agreement, provided that each sublicensee shall enter
into a written subcontracting and sublicensing arrangement, in a form consistent
with the contract template attached hereto (if applicable) as Exhibit C, with
Service Provider according to which sublicensee shall agree to be bound by all
of the pertinent obligations to which Service Provider is bound under the SPA
including, without limitation, all licensing and insurance requirements and all
requirements concerning Home Depot’s standards with respect to the conduct of
Service Provider or any employee, agent, or subcontractor thereof with respect
to background screenings and the conduct such employees, agents, and
subcontractors while in Customers’ homes or at Customers’ service addresses, and
all applicable laws. Service Provider shall ensure that Homer and Home Depot
shall have same audit rights with respect to any sublicensee under the
Section 6.1.3 as Home Depot has with respect to Service Provider. Homer or Home
Depot may at any time request that Service Provider

--------------------------------------------------------------------------------

2 The bracketed references to [The Home Depot Marks] and [Service Provider
Marks] refer to marks illustrated in Exhibit A and Exhibit B to this Annex 4.


 

SPA ANNEX 4: Intellectual Property Agreement – Mutual Grant of License   
Page 3 of 7 (Exclusive of Exhibits) Ver. 2005-1/Mod. 030105   



--------------------------------------------------------------------------------

ANNEX 4: INTELLECTUAL PROPERTY AGREEMENT – MUTUAL GRANT OF LICENSE

 

immediately suspend or terminate its sublicense agreement with the sublicensee.
Service Provider’s failure to honor such a request shall constitute an Event of
Default under the SPA.

6.2 Service Provider Marks

6.2.1 The Home Depot will apply to all material that includes any Service
Provider Mark a notice or notices of trademark ownership, licensing, or
registration as required by Service Provider and by law. In all printed sales
material, catalogs, advertisements, videos, and other tangible references to any
Service Provider Mark, The Home Depot will print the following statements in a
clear, visible position:

(a) “[Service Provider Marks] are service marks and trademarks of Service
Provider.”; and

(b) any other statements legally required or advisable, or reasonably requested
by Service Provider to preserve and protect the Service Provider Marks (e.g.,
use of the registration notice ® or other proper notice to indicate a federally
registered trademark and the “™” or “SM” symbol to indicate an unregistered mark
in which Service Provider claims rights and/or which is the subject of a state
registration).

6.2.2 In the event The Home Depot becomes aware of any activities amounting to
infringement or unlawful interference with any of the Service Provider Marks or
any part thereof, The Home Depot shall give prompt notice to Service Provider of
such activities for further action by Service Provider.

Section 7. Advertising and Promotion

7.1 Consistent with its obligations under the SPA, Service Provider may carry
out such advertising and promotional campaigns or programs under the SPA as it
deems appropriate, subject to the prior written approval of Homer. The Home
Depot shall render appropriate assistance and cooperation to Service Provider to
further the Parties’ marketing activities under the SPA, including furnishing
Service Provider with information as to advertising themes and materials used by
The Home Depot for the purpose of promoting the sale of Installations in the
Markets specified in Attachment 1 of the SPA. Prior to the use of any
advertising or other promotional materials utilizing The Home Depot Marks or
otherwise referring to The Home Depot or any of its affiliates, Service Provider
shall submit to Homer samples of the promotional materials for approval. Homer’s
failure to approve or disapprove the samples within ten (10) business days from
its receipt of the samples shall be deemed Homer’s disapproval thereof.

7.2 Consistent with its obligations under the SPA, The Home Depot may carry out
such advertising and promotional campaigns or programs under the SPA

as it deems appropriate, subject to the prior written approval of Service
Provider. Service Provider shall render appropriate assistance and cooperation
to The Home Depot to further the Parties’ marketing activities under the SPA,
including furnishing The Home Depot with information as to pertinent advertising
themes and materials used by Service Provider. Prior to the use of any
advertising or other promotional materials utilizing the Service Provider Marks
or otherwise referring to Service Provider or any of its affiliates, The Home
Depot shall submit to Service Provider samples of the promotional materials for
approval. Service Provider’s failure to approve or disapprove the samples within
ten (10) business days from its receipt of the samples shall be deemed Service
Provider’s disapproval thereof.

Section 8. Infringement of Marks

8.1 The Parties shall promptly notify one other of any unauthorized use of any
of the other’s Marks that comes to a Party’s attention. Each Party may, in its
sole discretion, take such action as may be required to prosecute the
infringement, dilution, misappropriation, or similar misuse of that Party’s
Marks. Each Party will cooperate fully with the other Parties to whatever extent
is necessary to prosecute such action.

Section 9. Indemnification. The Parties shall indemnify, defend, and hold
harmless one another and their respective officers, employees, and agents as set
forth in the SPA.

Section 10. Term. This Intellectual Property Agreement shall be coterminous with
the SPA.

Section 11. Reservation of Rights

11.1 Each of The Home Depot and Homer reserves all of its rights pertaining to
the subject matter hereof not specifically granted herein to Service Provider.

11.2 Service Provider reserves all of its rights pertaining to the subject
matter hereof not specifically granted herein to Homer or The Home Depot.

Section 12. Confidentiality. The information and material relating to the Marks
shall be deemed “Confidential Information” under the SPA.

Section 13. Remedies

13.1 Homer/The Home Depot

13.1.1 Service Provider acknowledges that its breach of this Intellectual
Property Agreement will result in immediate irreparable harm to Homer and The
Home Depot. Monetary damages will not be a sufficient remedy for any breach of
this Intellectual Property Agreement. Accordingly, Homer and The Home Depot
shall be entitled to equitable relief by way of temporary and permanent
injunctions, in addition to monetary damages, and such other and further relief
as any court of competent jurisdiction may deem just and proper.


 

SPA ANNEX 4: Intellectual Property Agreement – Mutual Grant of License   
Page 4 of 7 (Exclusive of Exhibits) Ver. 2005-1/Mod. 030105   



--------------------------------------------------------------------------------

ANNEX 4: INTELLECTUAL PROPERTY AGREEMENT – MUTUAL GRANT OF LICENSE

 

13.1.2 In the event Homer and The Home Depot uses any remedy afforded by
Section 13.1.1 of this Intellectual Property Agreement, Homer and The Home Depot
shall not be deemed to have waived any other rights or remedies available to
them under this Intellectual Property Agreement, the SPA, or otherwise.

13.2 Service Provider

13.2.1 The Home Depot acknowledges that its breach of this Intellectual Property
Agreement will result in immediate irreparable harm to Service Provider.
Monetary damages will not be a sufficient remedy for any breach of this
Intellectual Property Agreement. Accordingly, Service Provider shall be entitled
to equitable relief by way of temporary and permanent injunctions, in addition
to monetary damages, and such other and further relief as any court of competent
jurisdiction may deem just and proper.

13.2.2 In the event Service Provider uses any remedy afforded by Section 13.2.1
of this Intellectual Property Agreement, Service Provider shall not be deemed to
have waived any other rights or remedies available to it under this Intellectual
Property Agreement, the SPA, or otherwise.

Section 14. Miscellaneous

14.1 Notices and Statements. Except as otherwise specified in this Intellectual
Property Agreement, all notices, requests, consents, approvals, agreements,
authorizations, acknowledgements, waivers and other communications required or
permitted under this Intellectual Property Agreement shall be made in accordance
with the provisions of Attachment 4 of the SPA.

14.2 Succession and Assignment. This Intellectual Property Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns. No Party may assign either this Intellectual
Property Agreement or any of its rights, interests, or obligations under this
Intellectual Property Agreement without the prior written approval of the other
Parties; provided, that any of the Parties may assign this Intellectual Property
Agreement or any of its rights, interests or obligations under this Intellectual
Property Agreement, in whole or in part, to any of their respective affiliates
without such written approval. Provided, further, if any of the Parties assigns
any such rights, interests, or obligations under this Intellectual Property
Agreement to any of their respective affiliates, such affiliate shall not be
released from any obligation or liability under this Intellectual Property
Agreement.

14.3 Counterparts. This Intellectual Property Agreement may be executed in any
number of counterparts, each of which will be deemed an original,

but all of which taken together shall constitute one single agreement among the
Parties.

14.4 Consents, Approvals and Requests. Except as specifically set forth in this
Intellectual Property Agreement, all consents and approvals to be given by any
Party under this Intellectual Property Agreement shall not be unreasonably
withheld or delayed, and the Parties shall make only reasonable requests under
this Intellectual Property Agreement.

14.5 Severability. If any provision of this Intellectual Property Agreement is
held by a court of competent jurisdiction to be prohibited or unenforceable
under applicable law, then the remaining provisions of this Intellectual
Property Agreement, if capable of substantial performance, shall remain in full
force and effect. To the extent permitted by applicable law, the Parties waive
any provision of such law that renders any such remaining provisions of this
Intellectual Property Agreement prohibited or unenforceable in any respect.

14.6 Waivers. No delay or omission by any Party to exercise any right or power
it has under this Intellectual Property Agreement shall impair or be construed
as a waiver of such right or power. A waiver by any Party of any breach or
covenant shall not be construed to be a waiver of any succeeding breach or any
other covenant. All waivers must be signed by the Party waiving its rights.

14.7 Amendments. No amendment to, or change, waiver or discharge of, any
provision of this Intellectual Property Agreement shall be valid unless in
writing and signed by the Parties.

14.8 Third Party Beneficiaries. The Parties intend that this Intellectual
Property Agreement shall not benefit, or create any right or cause of action in
or on behalf of, any person or entity other than the Parties.

14.9 Governing Law. This Intellectual Property Agreement and the rights and
obligations of the Parties under this Intellectual Property Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to the principles thereof relating to the conflicts of
laws.

14.10 Covenant of Further Assurances. Subsequent to the execution and delivery
of this Intellectual Property Agreement and without any additional
consideration, the Parties and their respective affiliates (if necessary) shall
execute and deliver any further legal instruments and perform any acts that are
or may become necessary to effectuate the purposes of this Intellectual Property
Agreement.

14.11 Negotiated Terms. The terms and conditions of this Intellectual Property
Agreement are the result of negotiations among the Parties. This Intellectual
Property Agreement shall not be construed in favor of or against any Party by
reason of the extent to which any Party


 

SPA ANNEX 4: Intellectual Property Agreement – Mutual Grant of License   
Page 5 of 7 (Exclusive of Exhibits) Ver. 2005-1/Mod. 030105   



--------------------------------------------------------------------------------

ANNEX 4: INTELLECTUAL PROPERTY AGREEMENT – MUTUAL GRANT OF LICENSE

 

or its professional advisors participated in the preparation of this
Intellectual Property Agreement.

14.12 Headings. The headings and references are for reference and convenience
only and shall not be considered in the interpretation of this Intellectual
Property Agreement.

14.13 Entire Agreement. This Intellectual Property Agreement and the SPA
comprise the entire understanding of the Parties on the subject matter herein
contained and may not be modified except by writing signed by the Parties.

IN WITNESS WHEREOF, The Home Depot, Homer, and Service Provider have caused this
Intellectual Property Agreement to be signed and delivered by their duly
authorized representatives, as of the date first written above.

[Signature Page Follows]




 

SPA ANNEX 4: Intellectual Property Agreement – Mutual Grant of License   
Page 6 of 7 (Exclusive of Exhibits) Ver. 2005-1/Mod. 030105   



--------------------------------------------------------------------------------

ANNEX 4: INTELLECTUAL PROPERTY AGREEMENT

 

Signature Page to Annex 4, (“Homer Agreement” or “Intellectual Property
Agreement”) among Homer TLC, Inc. (“Homer”) and the Parties to the Service
Provider Agreement (“the SPA”) between Service Provider and The Home Depot
effective May 1, 2006.

 

 

By:   X /s/     By:   X /s/ (Homer’s Authorized Representative)     (Service
Provider’s Authorized Representative)* Steven Levy, Esq.     Print Name:     
President     Title:      Homer TLC, Inc.     Company:      Date:          Date:
    

*If any entity other than Service Provider is the actual owner of the Service
Provider Marks, all references to “Service Provider” in this Annex 4 shall, by
signature of Service Provider’s authorized representative, above, and, by the
signature of an authorized representative of the owner of the Service Provider
Marks, below, be deemed to refer to the following entity:

 

By:   X       (Authorized Representative of Owner of Service Provider Marks)    
Print Name:            Title:            Company:            Date:           

 

SPA ANNEX 4: Intellectual Property Agreement – Mutual Grant of License   
Page 7 of 7 (Exclusive of Exhibits) Ver. 2005-1/Mod. 030105   



--------------------------------------------------------------------------------

ANNEX 4: INTELLECTUAL PROPERTY AGREEMENT

EXHIBIT A to ANNEX 4

[See Attached]



--------------------------------------------------------------------------------

ANNEX 4: INTELLECTUAL PROPERTY AGREEMENT

EXHIBIT B to ANNEX 4

[See Attached]

If not applicable, i.e., The Home Depot will NOT be utilizing any of Service
Provider’s Marks under the SPA, type “N/A” here:             